Exhibit 10.72



      

COMMON DEFINITIONS
AND PROVISIONS AGREEMENT
(BUILDING 9)
between
BNP PARIBAS LEASING CORPORATION
and
NETWORK APPLIANCE, INC.
Dated as of February 1, 2008
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
ARTICLE I — LIST OF DEFINED TERMS
    1  
97-10/Maximum Permitted Prepayment
    1  
97-10/Meltdown Event
    1  
97-10/Prepayment
    1  
97-10/Project Costs
    1  
97-10/Pronouncement
    1  
ABR
    1  
ABR Period Election
    2  
Active Negligence
    2  
Additional Rent
    2  
Administrative Fees
    2  
Advance Date
    2  
Affiliate
    3  
After Tax Basis
    3  
Applicable Laws
    3  
Applicable Purchaser
    3  
Appurtenant Easements
    3  
Arrangement Fee
    3  
Attorneys’ Fees
    3  
Balance of Unpaid Construction Period Losses
    3  
Banking Rules Change
    3  
Base Rent
    4  
Base Rent Commencement Date
    4  
Base Rent Date
    4  
Base Rent Period
    4  
BNPPLC
    5  
BNPPLC’s Parent
    5  
Breakage Costs
    5  
Break Even Price
    6  
Business Day
    6  
Capital Adequacy Charges
    6  
Carrying Costs
    6  
Closing Certificate
    6  
Closing Letter
    6  
Code
    7  
Commitment Fees
    7  
Common Definitions and Provisions Agreement
    7  
Completion Date
    7  
Completion Notice
    7  
Consolidated Debt for Borrowed Money
    7  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                Page  
 
       
Consolidated EBITDA
    7  
Constituent Documents
    7  
Construction Advances
    7  
Construction Advance Request
    7  
Construction Agreement
    7  
Construction Allowance
    7  
Construction Period
    7  
Construction Project
    8  
Covered Construction Period Losses
    8  
Default
    8  
Default Rate
    8  
Defective Work
    8  
Designated Sale Date
    8  
Effective Date
    9  
Effective Rate
    9  
Eligible Financial Institution
    10  
Environmental Cutoff Date
    10  
Environmental Laws
    11  
Environmental Losses
    11  
Environmental Report
    11  
ERISA
    12  
ERISA Affiliate
    12  
ERISA Termination Event
    12  
Escrowed Proceeds
    12  
Established Misconduct
    13  
Eurocurrency Liabilities
    14  
Eurodollar Rate Reserve Percentage
    14  
Event of Default
    14  
Excluded Taxes
    16  
Fed Funds Rate
    17  
Fixed Rate
    18  
Fixed Rate Lock
    18  
Fixed Rate Lock Date
    18  
Fixed Rate Lock Termination
    18  
Fixed Rate Lock Termination Date
    18  
Fixed Rate Lock Notice
    18  
Fixed Rate Loss
    18  
Fixed Rate Settlement Amount
    19  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                Page  
 
       
Fixed Rate Swap
    19  
Floating Rate Payor
    19  
FOCB Notice
    19  
Force Majeure Event
    19  
Fully Subordinated or Removable
    19  
Funded Construction Allowance
    20  
Funding Advances
    20  
Future Work
    20  
GAAP
    20  
Ground Lease
    20  
Hazardous Substance
    20  
Hazardous Substance Activity
    21  
Improvements
    21  
Increased Commitment
    21  
Increased Funding Commitment
    21  
Increased Time Commitment
    21  
Indebtedness
    21  
Initial Advance
    23  
Interested Party
    23  
Interest Rate Swap
    23  
Land
    23  
Lease
    24  
Lease Balance
    24  
Lease Termination Damages
    24  
Liabilities
    24  
LIBOR
    24  
LIBOR Period Election
    25  
Lien
    26  
Liens Removable by BNPPLC
    26  
Local Impositions
    27  
Losses
    27  
Market Quotation
    27  
Maximum Construction Allowance
    28  
Maximum Remarketing Obligation
    28  
Minimum Insurance Requirements
    28  
Multiemployer Plan
    28  
NAI
    28  
NAI’s Estimate of Force Majeure Excess Costs
    28  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                Page  
 
       
NAI’s Estimate of Force Majeure Delays
    28  
NAI’s Initial Remarketing Right
    28  
Notice of NAI’s Intent to Terminate
    28  
Notice of NAI’s Intent to Terminate Because of a Force Majeure Event
    29  
Notice of Termination by NAI
    29  
Operative Documents
    29  
Outstanding Construction Allowance
    29  
Owner’s Election to Continue Construction
    29  
Participant
    29  
Participation Agreement
    29  
Period
    30  
Permitted Encumbrances
    30  
Permitted Hazardous Substance Use
    30  
Permitted Hazardous Substances
    31  
Permitted Transfer
    31  
Person
    32  
Personal Property
    32  
Plan
    32  
Pre-lease Casualty
    32  
Pre-lease Force Majeure Delays
    32  
Pre-lease Force Majeure Event
    32  
Pre-lease Force Majeure Event Notice
    32  
Pre-lease Force Majeure Excess Costs
    32  
Pre-lease Force Majeure Losses
    32  
Prime Rate
    32  
Prior Work
    33  
Projected Cost Overruns
    33  
Property
    33  
Purchase Agreement
    33  
Purchase Option
    33  
Qualified Affiliate
    33  
Qualified Income Payments
    33  
Qualified Prepayments
    33  
Real Property
    34  
Reimbursable Construction-Period Costs
    34  
Remedial Work
    34  
Rent
    35  
Responsible Financial Officer
    35  

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                Page  
 
       
Rolling Four Quarters Period
    35  
Scope Change
    35  
Spread
    35  
Subsidiary
    36  
Supplemental Payment
    36  
Supplemental Payment Obligation
    36  
Tangible Personal Property
    36  
Target Completion Date
    36  
Term
    36  
Termination of NAI’s Work
    37  
Third Party Contract
    37  
Third Party Contract/Termination Fees
    37  
Transaction Expenses
    37  
Unfunded Benefit Liabilities
    37  
Upfront Fees
    37  
Work
    37  
Work/Suspension Event
    37  
Work/Suspension Notice
    37  
Work/Suspension Period
    37  

             
 
            ARTICLE II — SHARED PROVISIONS     37  
1.
  Notices     37  
2.
  Severability     40  
3.
  No Merger     40  
4.
  No Implied Waiver     40  
5.
  Entire and Only Agreements     40  
6.
  Binding Effect     41  
7.
  Time is of the Essence     41  
8.
  Governing Law     41  
9.
  Paragraph Headings     41  
10.
  Negotiated Documents     41  
11.
  Terms Not Expressly Defined in an Operative Document     41  
12.
  Other Terms and References     41  
13.
  Execution in Counterparts     42  
14.
  Not a Partnership, Etc     42  
15.
  No Fiduciary Relationship Intended     42  

(v)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

          Page
 
   
Annexes
 
   
Annex 1
  ABR Period Election Form
 
   
Annex 2
  Fixed Rate Lock Notice Form
 
   
Annex 3
  LIBOR Period Election Form
 
   
Annex 4
  Minimum Insurance Requirements

(vi)



--------------------------------------------------------------------------------



 



COMMON DEFINITIONS AND PROVISIONS AGREEMENT
(BUILDING 9)
          This COMMON DEFINITIONS AND PROVISIONS AGREEMENT (BUILDING 9) (this
“Agreement”), dated as of February 1, 2008 (the “Effective Date”), is made by
and between BNP PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation,
and NETWORK APPLIANCE, INC. (“NAI”), a Delaware corporation.
RECITALS
          Contemporaneously with the execution of this Agreement, NAI and BNPPLC
are executing the Closing Certificate (as defined below), the Ground Lease (as
defined below), the Lease (as defined below), the Construction Agreement (as
defined below) and the Purchase Agreement (as defined below), all of which
concern NAI or the Property (as defined below). Each of the Closing Certificate,
the Ground Lease, the Lease, the Construction Agreement and the Purchase
Agreement (together with this Agreement, the “Operative Documents”) are intended
to create separate and independent obligations upon the parties thereto.
However, NAI and BNPPLC intend that all of the Operative Documents share certain
consistent definitions and other miscellaneous provisions. To that end, the
parties are executing this Agreement and incorporating it by reference into each
of the other Operative Documents.
AGREEMENTS
ARTICLE I — LIST OF DEFINED TERMS
          Unless a clear contrary intention appears, the following terms will
have the respective indicated meanings as used herein and in the other Operative
Documents:
          “97-10/Maximum Permitted Prepayment” has the meaning indicated in the
Construction Agreement .
          “97-10/Meltdown Event” has the meaning indicated in the Construction
Agreement.
          “97-10/Prepayment” has the meaning indicated in the Construction
Agreement.
          “97-10/Project Costs“has the meaning indicated in the Construction
Agreement.
          “97-10/Pronouncement” has the meaning indicated in the Construction
Agreement.
          “ABR” means, for any day, a fluctuating rate of interest per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the higher
of (a) the Prime Rate in effect on such day and (b) the Fed Funds Rate in effect
one day prior to such day plus 1/4 of 1% per annum.
          

 



--------------------------------------------------------------------------------



 



For any period (including any Base Rent Period), “ABR” means the average of the
ABR for each day during such period.
          “ABR Period Election” means an election to have the Effective Rate for
any Period calculated by reference to the ABR, rather than by reference to LIBOR
or a Fixed Rate. NAI may (subject to the limitations and qualifications set
forth in this definition) make any Period after the first Construction Period
subject to an ABR Period Election by a notice given to BNPPLC in the form
attached as Annex 1 at least five Business Days prior to the commencement of
such Period. After an ABR Period Election becomes effective, it will remain in
effect for all subsequent Periods until the Fixed Rate Lock Date for any Fixed
Rate Lock or a different election is made in accordance with the provisions of
this definition and the definition of LIBOR Period Election. In no event will
changes in any ABR Period Election or LIBOR Period Election become effective
except upon the commencement of a new Period. (For purposes of the Operative
Documents, an ABR Period Election for any Period will also be considered in
effect on the Effective Date, Advance Date, Base Rent Commencement Date or Base
Rent Date upon which such Period begins.)
          “Active Negligence” of any Person means, and is limited to, the
negligent conduct on the Property (and not mere omissions) by such Person or by
others acting and authorized to act on such Person’s behalf (other than NAI) in
a manner that proximately causes actual bodily injury or property damage for
which NAI does not carry (and is not obligated by the Construction Agreement or
the Lease to carry) insurance. “Active Negligence” will not include (1) any
negligent failure of BNPPLC to act when the duty to act would not have been
imposed but for BNPPLC’s status as owner of any interest in the Land, the
Improvements or any other Property or as a party to the transactions described
in the Lease or the other Operative Documents, (2) any negligent failure of any
other Interested Party to act when the duty to act would not have been imposed
but for such party’s contractual or other relationship to BNPPLC or
participation or facilitation in any manner, directly or indirectly, of the
transactions described in the Lease or other Operative Documents, or (3) the
exercise in a lawful manner by BNPPLC (or any party lawfully claiming through or
under BNPPLC) of any right or remedy provided in or under the Lease or the other
Operative Documents.
          “Additional Rent” has the meaning indicated in subparagraph 3(F) of
the Lease.
          “Administrative Fees” means the fees identified as such in
subparagraph 3(E) of the Lease and subparagraph 3(A) of the Construction
Agreement.
          “Advance Date” means, regardless of whether any Construction Advance
is actually made on such date, the first Business Day of every calendar month,
beginning with the first Business Day in March, 2008 and continuing regularly
thereafter to and including the Base Rent Commencement Date, which will be the
last Advance Date.
 
Common Definitions and Provisions Agreement (Building 9) – Page 2

 



--------------------------------------------------------------------------------



 



          “Affiliate” of any Person means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, the term “control” when used with respect to any Person means the
power to direct the management of policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
          “After Tax Basis” has the meaning indicated in subparagraph 5(C)(1) of
the Lease.
          “Applicable Laws” means any or all of the following, to the extent
applicable to BNPPLC, NAI, the Property or the Operative Documents, after giving
effect to the contractual choice of law provisions in the Operative Documents:
restrictive covenants; zoning ordinances and building codes; flood disaster
laws; health, safety and environmental laws and regulations; the Americans with
Disabilities Act and other laws pertaining to disabled persons; and other laws,
statutes, ordinances, rules, permits, regulations, orders, determinations and
court decisions.
          “Applicable Purchaser” means any third party designated to purchase
BNPPLC’s interest in the Property and in any Escrowed Proceeds as provided in
the Purchase Agreement.
          “Appurtenant Easements” has the meaning indicated in Exhibit A
attached to the Ground Lease.
          “Arrangement Fee” has the meaning indicated in the Construction
Agreement.
          “Attorneys’ Fees” means the expenses and reasonable fees of counsel to
the parties incurring the same, including costs or expenses of in-house counsel
(whether or not accounted for as general overhead or administrative expenses)
and printing, photostating, duplicating and other expenses, air freight charges,
and fees billed for law clerks, paralegals, librarians and others not admitted
to the bar but performing services under the supervision of an attorney. Such
terms will also include all such expenses and reasonable fees incurred with
respect to appeals, arbitrations and bankruptcy proceedings, and whether or not
any manner of proceeding is brought with respect to the matter for which such
fees and expenses were incurred.
          “Balance of Unpaid Construction Period Losses” has the meaning
indicated in the Purchase Agreement.
          “Banking Rules Change” means either: (1) the introduction of or any
change after the Effective Date (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in any law or regulation applicable to BNPPLC, BNPPLC’s Parent or
any Participant, or in the generally accepted interpretation by the
institutional lending community of any such law or regulation, or in the
interpretation of any such law or regulation asserted by any regulator, court or
other governmental authority (other than any
 
Common Definitions and Provisions Agreement (Building 9) – Page 3

 



--------------------------------------------------------------------------------



 



change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) or (2) the compliance by BNPPLC, BNPPLC’s
Parent or any Participant with any new guideline or new request issued after the
Effective Date from any central bank or other governmental authority (whether or
not having the force of law).
          “Base Rent” means the rent payable by NAI pursuant to
subparagraph 3(A) of the Lease.
          “Base Rent Commencement Date” means the first Business Day of the
first calendar month after the Completion Date.
          “Base Rent Date” means a date upon which Base Rent must be paid under
the Lease, all of which dates will be the first Business Day of a calendar
month. The first Base Rent Date will be determined as follows:
          a)     If an ABR Period Election or a LIBOR Period Election of one
month is in effect on the Base Rent Commencement Date, then the first Business
Day of the first calendar month following the Base Rent Commencement Date will
be the first Base Rent Date.
          b)     If a LIBOR Period Election of three months or six months is in
effect on the Base Rent Commencement Date, then the first Business Day of the
third calendar month following the Base Rent Commencement Date will be the first
Base Rent Date.
Each successive Base Rent Date after the first Base Rent Date will be the first
Business Day of the first or third calendar month following the calendar month
which includes the preceding Base Rent Date, determined as follows:
          (1)     If an ABR Period Election or a LIBOR Period Election of one
month is in effect on a Base Rent Date, or if a Fixed Rate Lock commences or
continues on a Base Rent Date, then the first Business Day of the first calendar
month following such Base Rent Date will be the next following Base Rent Date.
          (2)     If a LIBOR Period Election of three months or longer is in
effect on a Base Rent Date, then the first Business Day of the third calendar
month following such Base Rent Date will be the next following Base Rent Date.
Thus, for example, if the Base Rent Commencement Date falls on the first
Business Day of September, 2008 and a LIBOR Period Election of three months
commences on the Base Rent Commencement Date, then the first Base Rent Date will
be the first Business Day of December, 2008.
          “Base Rent Period” means a period for which Base Rent must be paid
under the Lease,
 
Common Definitions and Provisions Agreement (Building 9) – Page 4

 



--------------------------------------------------------------------------------



 



each of which periods will correspond to the ABR Period Election or LIBOR Period
Election for the period (except when a Fixed Rate Lock continues in effect). The
first Base Rent Period will begin on and include the Base Rent Commencement
Date, and each successive Base Rent Period will begin on and include the Base
Rent Date upon which the preceding Base Rent Period ends. Each Base Rent Period,
including the first Base Rent Period, will end on but not include the first or
second Base Rent Date after the Base Rent Date upon which such period began,
determined as follows:
          (1)     If an ABR Period Election or a LIBOR Period Election of one
month or three months is in effect for a Base Rent Period, or if a Fixed Rate
Lock commences or continues on the first day of the Base Rent Period, then such
Base Rent Period will end on but not include the first Base Rent Date after the
Base Rent Date upon which such period began.
          (2)     If a LIBOR Period Election of six months is in effect for a
Base Rent Period, then such Base Rent Period will end on but not include the
second Base Rent Date after the Base Rent Date upon which such period began.
The determination of Base Rent Periods can be illustrated by two examples:
          1)     If NAI makes a LIBOR Period Election of three months for a
hypothetical Base Rent Period beginning on the first Business Day in January,
2009, then such Base Rent Period will end on but not include the first Base Rent
Date after it begins; that is, such Base Rent Period will end on but not include
the first Business Day in April, 2009, the third calendar month after January,
2009.
          2)     If, however, NAI makes a LIBOR Period Election of six months
for the hypothetical Base Rent Period beginning the first Business Day in
January, 2009, then such Base Rent Period will end on but not include the second
Base Rent Date after it begins; that is, the first Business Day in July, 2009.
          “BNPPLC” means BNPPLC Leasing Corporation, a Delaware corporation.
          “BNPPLC’s Parent” means BNP Paribas, a bank organized and existing
under the laws of France, and any successors of such bank.
          “Breakage Costs” means any and all costs, losses or expenses incurred
or sustained by BNPPLC’s Parent (as a Participant or otherwise) or any
Participant, for which BNPPLC’s Parent or the Participant requests reimbursement
from BNPPLC, because of:
          (1)     the resulting liquidation or redeployment of deposits or other
funds that were used to make or maintain Funding Advances upon application of a
Qualified
 
Common Definitions and Provisions Agreement (Building 9) – Page 5

 



--------------------------------------------------------------------------------



 



Prepayment or upon any sale of the Property pursuant to the Purchase Agreement,
if such application or sale occurs on any day other than the last day of a
Construction Period or Base Rent Period; or
          (2)     the resulting liquidation or redeployment of deposits or other
funds that were reserved to provide a Construction Advance requested by NAI, if
and when the Construction Advance is not made as anticipated, either because NAI
declined to accept the Construction Advance for any reason or because NAI failed
to satisfy any of the conditions to such Construction Advance specified in the
Construction Agreement; or
          (3)     the resulting liquidation or redeployment of deposits or other
funds that were used to make or maintain Funding Advances upon the acceleration
of the end of any Construction Period or Base Rent Period because of an
acceleration of the Designated Sale Date as described in clauses (2) or (3) of
the definition thereof.
Breakage Costs will include, for example, losses on Funding Advances maintained
by BNPPLC’s Parent or any Participant which are attributable to any decline in
LIBOR as of the effective date of any application described in the clause
(1) preceding, as compared to the LIBOR used to determine the Effective Rate
then in effect. Each determination of Breakage Costs by BNPPLC’s Parent or by
any Participant, as applicable, will be conclusive and binding upon NAI in the
absence of clear and demonstrable error.
          “Break Even Price” has the meaning indicated in the Purchase
Agreement.
          “Business Day” means any day that is (1) not a Saturday, Sunday or day
on which commercial banks are generally closed or required to be closed in New
York City, New York, and (2) a day on which dealings in deposits of dollars are
transacted in the London interbank market; provided, that if such dealings are
suspended indefinitely for any reason, “Business Day” will mean any day
described in clause (1).
          “Capital Adequacy Charges” means any additional amounts BNPPLC’s
Parent or any Participant requests BNPPLC to pay as compensation for an increase
in required capital as provided in subparagraph 5(B)(2) of the Lease.
          “Carrying Costs” has the meaning indicated in the Construction
Agreement.
          “Closing Certificate” means the Closing Certificate and Agreement
(Building 9) dated as of the Effective Date executed by NAI and BNPPLC, as such
Closing Certificate and Agreement may be extended, supplemented, amended,
restated or otherwise modified from time to time in accordance with its terms.
          “Closing Letter” means the letter agreement dated as of the Effective
Date between
 
Common Definitions and Provisions Agreement (Building 9) – Page 6

 



--------------------------------------------------------------------------------



 



BNPPLC and NAI confirming the amount of the Initial Advance and the Transactions
Expenses paid from the Initial Advance.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commitment Fees” has the meaning indicated in the Construction
Agreement.
          “Common Definitions and Provisions Agreement” means this Agreement,
which is incorporated by reference into each of the other Operative Documents,
as this Agreement may be extended, supplemented, amended, restated or otherwise
modified from time to time in accordance with its terms.
          “Completion Date” has the meaning indicated in the Construction
Agreement.
          “Completion Notice” has the meaning indicated in the Construction
Agreement.
          “Consolidated Debt for Borrowed Money” has the meaning indicated in
subparagraph 3(A) of the Closing Certificate.
          “Consolidated EBITDA” has the meaning indicated in subparagraph 3(A)
of the Closing Certificate.
          “Constituent Documents” of any entity means the organizational
documents pursuant to which such entity was created and is governed, such as the
articles of incorporation and bylaws of a corporation, the articles of
organization and regulations of a limited liability company or the partnership
agreement of a partnership.
          “Construction Advances” has the meaning indicated in the Construction
Agreement.
          “Construction Advance Request” has the meaning indicated in the
Construction Agreement.
          “Construction Agreement” means the Construction Agreement (Building 9)
dated as of the Effective Date between BNPPLC and NAI, as such Construction
Agreement may be extended, supplemented, amended, restated or otherwise modified
from time to time in accordance with its terms.
          “Construction Allowance” has the meaning indicated in the Construction
Agreement.
          “Construction Period” means each successive period of approximately
one month, with the first Construction Period beginning on and including the
Effective Date and ending on but not including the first Advance Date. Each
successive Construction Period after the first
 
Common Definitions and Provisions Agreement (Building 9) – Page 7

 



--------------------------------------------------------------------------------



 



Construction Period will begin on and include the day on which the preceding
Construction Period ends and will end on but not include the next following
Advance Date, until the last Construction Period, which will end on but not
include the earlier of the Base Rent Commencement Date or any Designated Sale
Date upon which NAI or any Applicable Purchaser purchases BNPPLC’s interest in
the Property pursuant to the Purchase Agreement.
          “Construction Project” has the meaning indicated in the Construction
Agreement.
          “Covered Construction Period Losses” has the meaning indicated in the
Construction Agreement.
          “Default” means any event or circumstance which constitutes, or which
would with the passage of time or the giving of notice or both (if not cured
within any applicable cure period) constitute, an Event of Default.
          “Default Rate” means, a floating per annum rate equal to two percent
(2%) above ABR, except that for purposes of computing interest accruing for any
period that commences thirty or more days after the Designated Sale Date on any
97-10/Prepayment, Base Rent or Supplemental Payment that has become due, but
remains to be paid to BNPPLC by NAI, the Default Rate will mean a floating per
annum rate equal to five percent (5%) above ABR. Notwithstanding the foregoing,
in no event will the “Default Rate” at any time exceed the maximum interest rate
permitted by Applicable Laws.
          “Defective Work” has the meaning indicated in the Construction
Agreement.
          “Designated Sale Date” means the earliest of:
          (1)      the date upon which the Term is scheduled to expire as
provided in Paragraph 1(A) of the Lease (i.e., the first Business Day of
February, 2015); or
          (2)     any Business Day designated as the “Designated Sale Date” for
purposes of this Agreement and the other Operative Documents in an irrevocable,
unconditional notice given by NAI to BNPPLC before any 97-10/Meltdown Event has
occurred; provided, that if the Business Day so designated by NAI as the
Designated Sale Date is not at least twenty days after the date of such notice,
the notice will be of no effect for purposes of this definition; and provided,
further, that to be effective, any such notice must include an irrevocable
exercise by NAI of the Purchase Option under subparagraph 2(A)(1) of the
Purchase Agreement and thereby obligate NAI to tender payment of the full Break
Even Price to BNPPLC on the Business Day so designated; or
          (3)     any Business Day designated as the “Designated Sale Date” for
purposes of this Agreement and the other Operative Documents in a notice given
by BNPPLC to
 
Common Definitions and Provisions Agreement (Building 9) – Page 8

 



--------------------------------------------------------------------------------



 



NAI:
•        when an Event of Default has occurred and is continuing and after the
Completion Date; or
•        after a 97-10/Meltdown Event or after BNPPLC’s receipt of a Pre-lease
Force Majeure Event Notice from NAI; or
•        following any change in the zoning or other Applicable Laws after the
Completion Date affecting the permitted use or development of the Property that,
in BNPPLC’s judgment, materially reduces the value of the Property; or
•        following any discovery of conditions or circumstances on or about the
Property after the Completion Date, such as the presence of an endangered
species, which are likely to substantially impede the use or development of the
Property and thereby, in BNPPLC’s judgment, materially reduce the value of the
Property;
provided, however, that if the Business Day so designated by BNPPLC as the
Designated Sale Date is not at least thirty days after the date of such notice,
the notice will be of no effect for purposes of this definition; or
          (4)      the first Business Day after the commencement of any Event of
Default described in clauses (G), (H) or (I) of the definition Event of Default
herein that occurs because of any bankruptcy proceeding instituted by or against
NAI, as debtor, under Title 11 of the United States Code; or
          (5)      any date upon which the Lease terminates pursuant to
subparagraph 1(B) or subparagraph 1(C) of the Lease.
          “Effective Date” means February 1, 2008.
          “Effective Rate” means, for each Period, a per annum rate determined
as follows:
          (1)      In the case of any Period subject to a LIBOR Period Election,
the Effective Rate will equal the rate per annum determined by dividing
(A) LIBOR for such Period, by (B) one hundred percent (100%) minus the
Eurodollar Rate Reserve Percentage for such Period.
          (2)      In the case of any Period that is not subject to a LIBOR
Period Election, the Effective Rate will equal the ABR for such Period.
 
Common Definitions and Provisions Agreement (Building 9) – Page 9

 



--------------------------------------------------------------------------------



 



          (3)      Notwithstanding the foregoing, for any Base Rent Period that
begins on or after the Fixed Rate Lock Date applicable to a Fixed Rate Lock and
that ends before or on the date such Fixed Rate Lock is terminated as provided
in subparagraph 3(C) of the Lease, the Effective Rate will equal the Fixed Rate.
So long as any LIBOR Period Election remains in effect, as LIBOR or the
Eurodollar Rate Reserve Percentage changes from Period to Period, the Effective
Rate will be automatically increased or decreased, as the case may be, without
prior notice to NAI. Also, during any period when no LIBOR Period Election or
Fixed Rate Lock is in effect, as the ABR changes from Period to Period, the
Effective Rate will be automatically increased or decreased, as the case may be,
without prior notice to NAI.
If for any reason BNPPLC determines that it is impossible or unreasonably
difficult to determine the Effective Rate with respect to a given Period in
accordance with the foregoing, then the “Effective Rate” for that Period will
equal any published index or per annum interest rate determined in good faith by
BNPPLC to be comparable to LIBOR at the beginning of the first day of that
Period. A comparable interest rate might be, for example, the then existing
yield on short term United States Treasury obligations (as compiled by and
published in the then most recently published United States Federal Reserve
Statistical Release H.15(519) or its successor publication), plus or minus a
fixed adjustment based on BNPPLC’s comparison of past eurodollar market rates to
past yields on such Treasury obligations.
          “Eligible Financial Institution” means (a) a commercial bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having total assets in excess of $5,000,000,000; (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (“OECD”) or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000; provided, that
such bank is acting through a branch or agency located in the United States;
(c) the central bank of any country which is a member of the OECD; and (d) a
finance company, insurance company or other financial institution (whether a
corporation, partnership or other entity, but excluding any savings and loan
association) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $5,000,000,000; provided, however, that in no event will any bank
or other Person qualify as an Eligible Financial Institution at any time when it
has outstanding obligations with a credit rating less than investment grade from
Standard & Poor’s, a division of the McGraw-Hill Companies, or Moody’s Investors
Service, Inc. or another nationally recognized rating service.
          “Environmental Cutoff Date” means the later of the dates upon which
(i) the Lease terminates or NAI’s interests in the Property are sold at
foreclosure as provided in Exhibit B attached to the Lease, or (ii) NAI
surrenders possession and control of the Property and ceases to
 
Common Definitions and Provisions Agreement (Building 9) – Page 10

 



--------------------------------------------------------------------------------



 



have interest in the Land or Improvements or rights with respect thereto under
any of the Operative Documents.
          “Environmental Laws” means any and all existing and future Applicable
Laws pertaining to safety, health or the environment, or to Hazardous Substances
or Hazardous Substance Activities, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, and the Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984.
          “Environmental Losses” means Losses suffered or incurred by BNPPLC or
any other Interested Party, directly or indirectly, relating to or arising out
of, based on or as a result of any of the following: (i) any Hazardous Substance
Activity that occurs or is alleged to have occurred on or prior to the
Environmental Cutoff Date; (ii) any violation of any applicable Environmental
Laws relating to the Land or the Property or to the ownership, use, occupancy or
operation thereof that occurs or is alleged to have occurred in whole or in part
on or prior to the Environmental Cutoff Date; (iii) any investigation, inquiry,
order, hearing, action, or other proceeding by or before any governmental or
quasi-governmental agency or authority in connection with any Hazardous
Substance Activity that occurs or is alleged to have occurred in whole or in
part on or prior to the Environmental Cutoff Date; or (iv) any claim, demand,
cause of action or investigation, or any action or other proceeding, whether
meritorious or not, brought or asserted against any Interested Party which
directly or indirectly relates to, arises from, is based on, or results from any
of the matters described in clauses (i), (ii), or (iii) of this definition or
any allegation of any such matters. For purposes of determining whether Losses
constitute “Environmental Losses,” as the term is used in the Lease, any actual
or alleged Hazardous Substance Activity or violation of Environmental Laws
relating to the Land or the Property will be presumed to have occurred prior to
the Environmental Cutoff Date unless NAI establishes by clear and convincing
evidence to the contrary that the relevant Hazardous Substance Activity or
violation of Environmental Laws did not occur or commence prior to the
Environmental Cutoff Date.
          “Environmental Report” means, collectively, the following reports,
which were provided by NAI to BNPPLC prior to the Effective Date:
          (1)      Phase I and Screen Level Phase II Environmental Assessment
for 495 Java Drive, Sunnyvale, California dated October 1, 1997 provided by
McLaren Hart Environmental Engineering Corporation;
          (2)      Phase I and Screen Level Phase II Environmental Assessment
for 475 Java Drive, Sunnyvale, California dated March 24, 1998 provided by
McLaren Hart Environmental Engineering Corporation;
 
Common Definitions and Provisions Agreement (Building 9) – Page 11

 



--------------------------------------------------------------------------------



 



          (3)      Phase I Environmental Site Assessment for 1275 Crossman
Avenue, Sunnyvale, California dated June 29, 1998 provided by Dames & Moore
Group; and
          (4)      Phase I Environmental Site Assessment for 1330 & 1350 Geneva
Drive and 1345 & 1347 Crossman Avenue, Sunnyvale, California dated November 1,
1999 provided by Romig Consulting Engineers.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with all rules and regulations promulgated
with respect thereto.
          “ERISA Affiliate” means any Person who for purposes of Title IV of
ERISA is a member of NAI’s controlled group, or under common control with NAI,
within the meaning of Section 414 of the Internal Revenue Code, and the
regulations promulgated and rulings issued thereunder.
          “ERISA Termination Event” means (a) the occurrence with respect to any
Plan of (1) a reportable event described in Sections 4043(b)(5) or (6) of ERISA
or (2) any other reportable event described in Section 4043(b) of ERISA other
than a reportable event not subject to the provision for thirty-day notice to
the Pension Benefit Guaranty Corporation pursuant to a waiver by such
corporation under Section 4043(a) of ERISA, or (b) the withdrawal of NAI or any
ERISA Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any Plan or the treatment of any Plan amendment as
a termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.
          “Escrowed Proceeds” means, subject to the exclusions specified in the
next sentence, any money that is received by BNPPLC from time to time during the
Term (and any interest earned thereon) from any party (1) under any property
insurance policy as a result of damage to the Property, (2) as compensation for
any restriction imposed by any Governmental Authority upon the use or
development of the Property or for the condemnation of the Property or any
portion thereof (including any indirect condemnation by means of a taking of any
of the Land or appurtenant easements), (3) because of any judgment, decree or
award for physical damage to the Property or (4) as compensation under any title
insurance policy or otherwise as a result of any title defect or claimed title
defect with respect to the Property; provided, however, in determining the
amount of “Escrowed Proceeds” there will be deducted all expenses and costs of
every type, kind and nature (including Attorneys’ Fees) incurred by BNPPLC to
collect such proceeds. Notwithstanding the foregoing, “Escrowed Proceeds” will
not include (A) any payment to BNPPLC by a Participant or an Affiliate of BNPPLC
that is made to compensate BNPPLC for the Participant’s or Affiliate’s share of
any Losses BNPPLC may incur as a result of any of the
 
Common Definitions and Provisions Agreement (Building 9) – Page 12

 



--------------------------------------------------------------------------------



 



events described in the preceding clauses (1) through (4), (B) any money or
proceeds that have been applied as a Qualified Prepayment or to pay any Breakage
Costs, Fixed Rate Settlement Amount or other costs incurred in connection with a
Qualified Prepayment, (C) any money or proceeds that, after no less than ten
days notice to NAI, BNPPLC returns or pays to a third party because of BNPPLC’s
good faith belief that such return or payment is required by law, (D) any money
or proceeds paid by BNPPLC to NAI or offset against any amount owed by NAI, or
(E) any money or proceeds used by BNPPLC in accordance with the Lease for
repairs or the restoration of the Property or to obtain development rights or
the release of restrictions that will inure to the benefit of future owners or
occupants of the Property. Until Escrowed Proceeds are paid to NAI pursuant to
Paragraph 10 of the Lease, transferred to a purchaser under the Purchase
Agreement as therein provided or applied as a Qualified Prepayment or as
otherwise described in the preceding sentence, BNPPLC will keep the same
deposited in one or more interest bearing accounts, and all interest earned on
such account will be added to and made a part of Escrowed Proceeds.
          “Established Misconduct” of a Person means, and is limited to:
          (1)      if the Person is bound by the Operative Documents or the
Participation Agreement, conduct of such Person that constitutes a breach by it
of the express provisions of the Operative Documents or the Participation
Agreement, as applicable, and that continues beyond any period for cure provided
therein, as determined in or as a necessary element of a final judgment rendered
against such Person by a court with jurisdiction to make such determination, and
          (2)      conduct of such Person or its Affiliates that has been
determined to constitute willful misconduct or Active Negligence in or as a
necessary element of a final judgment rendered against such Person by a court
with jurisdiction to make such determination.
In no event, however, will Established Misconduct include actions of any Person
undertaken in good faith to mitigate Losses that such Person may suffer because
of a breach or repudiation by NAI of any of the Operative Documents. Further,
negligence other than Active Negligence will not in any event constitute
Established Misconduct. For purposes of this definition, “conduct of a Person”
will consist of (1) the conduct of any employee of that Person to the extent
(and only to the extent) that the employee is acting within the scope of his
employment by that Person, and (2) the conduct of an agent of that Person (such
as an independent environmental consultant engaged by that Person), but only to
the extent that the agent is (a) acting within the scope of the authority
granted to him by such Person, and (b) neither NAI nor acting with the consent
or approval of or at the request of or under the direction of NAI or NAI’s
Affiliates, employees or agents. Established Misconduct of one Interested Party
will not be attributed to a second Interested Party unless the second Interested
Party is an Affiliate of the first, and it is understood that BNPPLC has not
been authorized, and nothing in the Participation Agreement will be construed as
 
Common Definitions and Provisions Agreement (Building 9) – Page 13

 



--------------------------------------------------------------------------------



 



authorizing BNPPLC, to act as an “agent” for any Participant as the term is used
in this definition.
          “Eurocurrency Liabilities” has the meaning indicated in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
          “Eurodollar Rate Reserve Percentage” means, for purposes of
determining the Effective Rate for any Period, the reserve percentage applicable
two Business Days before the first day of such Period under regulations issued
from time to time by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for BNPPLC’s
Parent with respect to liabilities or deposits consisting of or including
Eurocurrency Liabilities (or with respect to any other category or liabilities
by reference to which LIBOR is determined) having a term comparable to such
Period.
          “Event of Default” means any of the following:
          (A)      NAI fails to pay when due any installment of Base Rent or
Administrative Fees required by the Lease, and such failure continues for three
Business Days after NAI is notified in writing thereof.
          (B)      NAI fails to pay the full amount of any 97-10/Prepayment when
due as provided in the Construction Agreement or fails to pay the full amount of
any Supplemental Payment as provided in the Purchase Agreement on the Designated
Sale Date.
          (C)      NAI fails to pay when first due any amount required by the
Operative Documents (other than Base Rent or Administrative Fees required as
provided in the Lease, any 97-10/Prepayment required as provided in the
Construction Agreement or any Supplemental Payment required as provided in the
Purchase Agreement) and such failure continues for ten Business Days after NAI
is notified thereof.
          (D)      NAI fails to cause any representation or warranty of NAI
contained in any of the Operative Documents that was false or misleading in any
material respect when made to be made true and not misleading (other than as
described in the other clauses of this definition), or NAI fails to comply with
any provision of the Operative Documents (other than as described in the other
clauses of this definition), and in either case does not cure such failure prior
to the earlier of (A) thirty days after notice thereof is given to NAI or
(B) the date any writ or order is issued for the levy or sale of any property
owned by BNPPLC (including the Property) or any criminal prosecution is
instituted or overtly threatened against BNPPLC or any of its directors,
officers or employees because of such failure; provided, however, that so long
as no such writ or order is issued and no such criminal prosecution is
instituted or overtly threatened, the period within which such failure may be
cured by NAI will be extended for a further period (not to exceed an
 
Common Definitions and Provisions Agreement (Building 9) – Page 14

 



--------------------------------------------------------------------------------



 



additional one hundred twenty days) as is necessary for the curing thereof with
diligence, if (but only if) (x) such failure is susceptible of cure but cannot
with reasonable diligence be cured within such thirty day period, (y) NAI
promptly commences to cure such failure and thereafter continuously prosecutes
the curing thereof with reasonable diligence and (z) the extension of the period
for cure will not, in any event, cause the period for cure to extend to or
beyond the Designated Sale Date.
          (E)      NAI abandons any material part of the Property.
          (F)      NAI or any Subsidiary of NAI fails to pay any principal of or
premium or interest on any of its Indebtedness which is outstanding in a
principal amount of at least $25,000,000 when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure continues after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness; or
any other event occurs or condition exists under any agreement or instrument
relating to any such Indebtedness and continues after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate the maturity of such Indebtedness; or any
such Indebtedness is declared by the creditor to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness is required to be made, in each case prior to the
stated maturity thereof.
          (G)      NAI or any Subsidiary of NAI is generally not paying its
debts as such debts become due, or admits in writing its inability to pay its
debts generally, or makes a general assignment for the benefit of creditors; or
any proceeding is instituted by or against NAI or any Subsidiary of NAI seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding remains undismissed or unstayed for a period of sixty consecutive
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
occurs; or NAI or any Subsidiary of NAI takes any corporate action to authorize
any of the actions set forth above in this clause.
          (H)      Any order, judgment or decree is entered in any proceedings
against NAI or any of NAI’s Subsidiaries decreeing its dissolution and such
order, judgment or decree remains unstayed and in effect for more than sixty
days.
          (I)      Any order, judgment or decree is entered in any proceedings
against NAI or any of
 
Common Definitions and Provisions Agreement (Building 9) – Page 15

 



--------------------------------------------------------------------------------



 



NAI’s Subsidiaries decreeing a divestiture of any of assets that represent a
substantial part, or the divestiture of the stock of any of NAI’s Subsidiaries
whose assets represent a substantial part, of the total assets of NAI and its
Subsidiaries (determined on a consolidated basis in accordance with GAAP) or
which requires the divestiture of assets, or stock of any of NAI’s Subsidiaries,
which have contributed a substantial part of the net income of NAI and its
Subsidiaries (determined on a consolidated basis in accordance with GAAP) for
any of the three fiscal years then most recently ended, and such order, judgment
or decree remains unstayed and in effect for more than sixty days.
          (J)      A judgment or order for the payment of money in an amount
(not covered by insurance) which exceeds $25,000,000 is rendered against NAI or
any of NAI’s Subsidiaries and either (i) enforcement proceedings is commenced by
any creditor upon such judgment, or (ii) within thirty days after the entry
thereof, such judgment or order is not discharged or execution thereof stayed
pending appeal, or within thirty days after the expiration of any such stay,
such judgment is not discharged.
          (K)      Any ERISA Termination Event occurs that BNPPLC determines in
good faith would constitute grounds for a termination of any Plan or for the
appointment by the appropriate United States district court of a trustee to
administer any Plan and such ERISA Termination Event is continuing thirty days
after notice to such effect is given to NAI by BNPPLC, or any Plan is
terminated, or a trustee is appointed by a United States district court to
administer any Plan, or the Pension Benefit Guaranty Corporation institutes
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan.
          (L)      NAI enters into any transaction which would cause any of the
Operative Documents or any other document executed in connection herewith (or
any exercise of BNPPLC’s rights hereunder or thereunder) to constitute a
non-exempt prohibited transaction under ERISA.
          (M)      NAI fails to comply with the financial covenants set forth in
subparagraph 3(C) of the Closing Certificate.
          (N)      Any Change in Control (as defined in subparagraph 3(A) of the
Closing Certificate) shall occur.
          “Excluded Taxes” means:
          (A)      taxes upon or measured by net income to the extent such taxes
are payable in respect of Base Rent or other Qualified Income Payments;
          (B)      transfer or change of ownership taxes assessed because of
BNPPLC’s transfer or conveyance to any third party of any rights or interest in
the Improvements Lease, the Purchase
 
Common Definitions and Provisions Agreement (Building 9) – Page 16

 



--------------------------------------------------------------------------------



 



Agreement or the Property (other than any such taxes assessed because of any
Permitted Transfer under clauses (1), (4) or (5) of the definition of Permitted
Transfer in this Agreement);
          (C)      federal, state and local income taxes upon any amounts paid
as reimbursement for or to satisfy Losses incurred by BNPPLC or any Participant
to the extent, but only to the extent, such taxes are offset by a corresponding
reduction of BNPPLC’s or the applicable Participant’s income taxes which are not
otherwise subject to reimbursement or indemnification by NAI because of BNPPLC’s
or such Participant’s deduction of the reimbursed Losses from its taxable income
or because of any tax credits attributable thereto;
          (D)      income taxes that are (i) payable by BNPPLC in respect of any
Qualified Prepayment or any net sales proceeds paid to BNPPLC upon a sale of the
Property because of Forced Recharacterization as described in
subparagraph 4(C)(3) of the Lease, and (ii) offset in the same taxable period by
a reduction in the taxes of BNPPLC which are not otherwise subject to
reimbursement or indemnification by NAI resulting from depreciation deductions
or other tax benefits available to BNPPLC only because of the refusal of the tax
authorities to treat the Lease and other Operative Documents as a financing
arrangement;
          (E)      any withholding taxes that subparagraph 13(A) of the Lease
excuses NAI from paying or requires BNPPLC to pay; and
          (F)      any franchise taxes payable by BNPPLC, but only to the extent
that such franchise taxes would be payable by BNPPLC even if the transactions
contemplated by the Lease and the other Operative Documents were characterized
for tax purposes as a mere financing arrangement and not as a lease or sale.
It is understood that if tax rates used to calculate income taxes which
constitute Excluded Taxes under clause (1) of this definition are increased, the
resulting increase will not be subject to reimbursement or indemnification by
NAI. If, however, a change in Applicable Laws after the Effective Date, as
applied to the transactions contemplated by the Operative Documents on a
stand-alone basis, results in an increase in such income taxes for any reason
other than an increase in the applicable tax rates (e.g., a disallowance of
deductions that would otherwise be available against payments described in
clause (1) of this definition), then for purposes of the Operative Documents,
the term “Excluded Taxes” will not include the actual increase in such taxes
attributable to the change. Accordingly, BNPPLC or any Participant may recover
any such net increase from NAI pursuant to subparagraph 5(B) of the Lease.
It is also understood that nothing in this definition of “Excluded Taxes” will
prevent any Original Indemnity Payment (as defined in subparagraph 5(C)(1) of
the Lease) from being paid on an After Tax Basis.
          “Fed Funds Rate” means, for any period, a fluctuating interest rate
(expressed as a per
 
Common Definitions and Provisions Agreement (Building 9) – Page 17

 



--------------------------------------------------------------------------------



 



annum rate and rounded upwards, if necessary, to the next 1/16 of 1%) equal on
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rates are not so published for any day which is a
Business Day, the average of the quotations for each day during such period on
such transactions received by BNPPLC’s Parent from three Federal funds brokers
of recognized standing selected by BNPPLC’s Parent.
          “Fixed Rate” means the fixed rate of interest established by BNPPLC’s
execution of an Interest Rate Swap as described in subparagraph 3(B)(4) of the
Lease.
          “Fixed Rate Lock” has the meaning assigned to it in
subparagraph 3(B)(4) of the Lease.
          “Fixed Rate Lock Date” has the meaning assigned to it in
subparagraph 3(B)(4) of the Lease.
          “Fixed Rate Lock Termination” means any termination in whole or in
part of the Fixed Rate Swap as described in the first and second sentences of
subparagraph 3(C) of the Lease.
          “Fixed Rate Lock Termination Date” means the date upon which a Fixed
Rate Lock Termination is effective. In the case of a Fixed Rate Lock Termination
that results from BNPPLC’s receipt of a Qualified Prepayment, the date such
Qualified Prepayment is applied to reduce the Lease Balance will constitute the
Fixed Rate Lock Termination Date. In the case of any Fixed Rate Lock Termination
resulting from an acceleration of the Designated Sale Date as provided in
clauses (2) or (3) the definition thereof in this Agreement, the Fixed Rate Lock
Termination Date will constitute the Designated Sale Date.
          “Fixed Rate Lock Notice” has the meaning assigned to it in
subparagraph 3(B)(4) of the Lease, which includes a reference to the form
attached as Annex 2.
          “Fixed Rate Loss” means an amount reasonably determined in good faith
by the Floating Rate Payor to be its total losses and costs in connection with
any Fixed Rate Lock Termination. Fixed Rate Loss will include any loss of
bargain, cost of funding or, at the election of the Floating Rate Payor but
without duplication, loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position.
The Floating Rate Payor will be expected to determine the Fixed Rate Loss as of
the date of the relevant Fixed Rate Lock Termination Date, or, if that is not
reasonably practicable, as of the earliest date thereafter as is reasonably
practicable. The Floating Rate Payor may (but need not) determine its Fixed Rate
Loss by reference to quotations of relevant rates or prices from one or more
leading dealers in the relevant markets.
 
Common Definitions and Provisions Agreement (Building 9) – Page 18

 



--------------------------------------------------------------------------------



 



          “Fixed Rate Settlement Amount” means, with respect to any Fixed Rate
Lock Termination:
(a)      the Market Quotation for such Fixed Rate Lock Termination, if a Market
Quotation can be determined and if (in the reasonable belief of the Floating
Rate Payor as the party making the determination) determining a Market Quotation
would produce a commercially reasonable result; or
(b)      the Fixed Rate Loss, if any, for such Fixed Rate Lock Termination if a
Market Quotation cannot be determined or would not (in the reasonable belief of
the Floating Rate Payor as the party making the determination) produce a
commercially reasonable result.
          “Fixed Rate Swap” has the meaning assigned to it in
subparagraph 3(B)(4) of the Lease.
          “Floating Rate Payor” means BNP Paribas or any successor or assign of
BNP Paribas under an Interest Rate Swap.
          “FOCB Notice” has the meaning indicated in the Construction Agreement.
          “Force Majeure Event” has the meaning indicated in the Construction
Agreement.
          “Fully Subordinated or Removable” means, with respect to any Lien
encumbering the Land or any appurtenant easement, that such Lien is, either by
operation of Applicable Laws or by the express terms of documents which grant or
create such Lien:
          (1) fully subject and subordinate to the Ground Lease and to all
rights and property interests of BNPPLC under the Operative Documents; or
          (2) subject to release and removal by BNPPLC or any subsequent owner
of the Property at any time after a Designated Sale Date without any requirement
that BNPPLC or the subsequent owner compensate the holder of such Lien or make
any other significant payment in connection with such release and removal;
provided, however, a Lien will not qualify as Fully Subordinated or Removable
under clause (1) preceding if a purchase of the Land by BNPPLC pursuant to the
purchase option set forth in the Ground Lease (as such option may be modified
from time to time by agreement of lessor and lessee under the Ground Lease) will
not, by operation of law or the express agreement of the holder of the Lien,
effectively cut off and terminate such Lien insofar as it applies to or affects
the Improvements and the Land purchased by BNPPLC; and, provided further, a Lien
will not qualify as Fully Subordinated or Removable under clause (2) preceding
if it provides or includes a power of sale or other right or remedy in favor of
the holder of such Lien which could result in
 
Common Definitions and Provisions Agreement (Building 9) – Page 19

 



--------------------------------------------------------------------------------



 



a foreclosure sale or other forfeiture of BNPPLC’s rights or interests under the
Ground Lease or in the Property.
          “Funded Construction Allowance” has the meaning indicated in the
Construction Agreement.
          “Funding Advances” means all advances made by BNPPLC’s Parent or any
Participant to or on behalf of BNPPLC to allow BNPPLC to make the Initial
Advance and to provide the Construction Allowance or maintain its investment in
the Property.
          “Future Work” has the meaning indicated in the Construction Agreement.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time, applied on a basis consistent
with those used in the preparation of the financial statements referred to in
subparagraph 2(A)(4) of the Closing Certificate (except for changes with which
NAI’s independent public accountants concur).
          “Governmental Authority” means (1) the United States, the state, the
county, the municipality, and any other political subdivision in which the Land
is located, and (2) any other nation, state or other political subdivision or
agency or instrumentality thereof having or asserting jurisdiction over NAI or
the Property.
          “Ground Lease” means the Ground Lease (Building 9) dated as of the
Effective Date, under which the Land is leased from NAI to BNPPLC, as such
Ground Lease may be extended, supplemented, amended, restated or otherwise
modified from time to time in accordance with its terms.
          “Hazardous Substance” means (i) any chemical, compound, material,
mixture or substance that is now or hereafter defined or listed in, regulated
under, or otherwise classified pursuant to, any Environmental Laws as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “extremely
hazardous waste or substance,” “infectious waste,” “toxic substance,” “toxic
pollutant,” or any other formulation intended to define, list or classify
substances by reason of deleterious properties, including ignitability,
corrosiveness, reactivity, carcinogenicity, toxicity or reproductive toxicity;
(ii) petroleum, any fraction of petroleum, natural gas, natural gas liquids,
liquified natural gas, synthetic gas usable for fuel (or mixtures of natural gas
and such synthetic gas), and ash produced by a resource recovery facility
utilizing a municipal solid waste stream, and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (iii) asbestos and any asbestos
containing material; and (iv)  any other material that, because of its quantity,
concentration or physical or chemical characteristics, is the subject of
regulation under Applicable Law or poses a significant present or potential
hazard to human health or safety or to the environment if released into the
workplace or the environment.
 
Common Definitions and Provisions Agreement (Building 9) – Page 20

 



--------------------------------------------------------------------------------



 



          “Hazardous Substance Activity” means any actual, proposed or
threatened use, storage, holding, release (including any spilling, leaking,
leaching, pumping, pouring, emitting, emptying, dumping, disposing into the
environment, and the continuing migration into or through soil, surface water,
groundwater or any body of water), discharge, deposit, placement, generation,
processing, construction, treatment, abatement, removal, disposal, disposition,
handling or transportation of any Hazardous Substance from, under, in, into or
on Land or the Property, including the movement or migration of any Hazardous
Substance from surrounding property, surface water, groundwater or any body of
water under, in, into or onto the Property and any resulting residual Hazardous
Substance contamination in, on or under the Property. “Hazardous Substance
Activity” also means any existence of Hazardous Substances on the Property that
would cause the Property or the owner or operator thereof to be in violation of,
or that would subject the Land or the Property to any remedial obligations
under, any Environmental Laws, assuming disclosure to the applicable
Governmental Authorities of all relevant facts, conditions and circumstances
pertaining to the Property.
          “Improvements” means any and all (1) buildings and other real property
improvements previously or hereafter erected on the Land, and (2) equipment
(e.g., HVAC systems, elevators and plumbing fixtures) attached to the buildings
or other real property improvements, the removal of which would cause structural
or other material damage to the buildings or other real property improvements or
would materially and adversely affect the value or use of the buildings or other
real property improvements.
          “Increased Commitment” has the meaning indicated in the Construction
Agreement.
          “Increased Funding Commitment” has the meaning indicated in the
Construction Agreement.
          “Increased Time Commitment” has the meaning indicated in the
Construction Agreement.
          “Indebtedness” of any Person means (without duplication of any item)
Liabilities of such Person in any of the following categories:
          (A)      Liabilities for borrowed money;
          (B)      Liabilities constituting an obligation to pay the deferred
purchase price of property or services;
          (C)      Liabilities evidenced by a bond, debenture, note or similar
instrument;
          (D)      Liabilities which (1) would under GAAP be shown on such
Person’s balance sheet as a liability, and (2) are payable more than one year
from the date of
 
Common Definitions and Provisions Agreement (Building 9) – Page 21

 



--------------------------------------------------------------------------------



 



creation thereof (other than reserves for taxes and reserves for contingent
obligations);
          (E)      Liabilities constituting principal under leases capitalized
in accordance with GAAP;
          (F)      Liabilities arising under conditional sales or other title
retention agreements;
          (G)      Liabilities owing under direct or indirect guaranties of
Liabilities of any other Person or otherwise constituting obligations to
purchase or acquire or to otherwise protect or insure a creditor against loss in
respect of Liabilities of any other Person (such as obligations under working
capital maintenance agreements, agreements to keep-well, or agreements to
purchase Liabilities, assets, goods, securities or services), but excluding
endorsements in the ordinary course of business of negotiable instruments in the
course of collection;
          (H)      Liabilities (for example, repurchase agreements, mandatorily
redeemable preferred stock and sale/leaseback agreements) consisting of an
obligation to purchase or redeem securities or other property, if such
Liabilities arises out of or in connection with the sale or issuance of the same
or similar securities or property;
          (I)      Liabilities with respect to letters of credit or applications
or reimbursement agreements therefor;
          (J)      Liabilities with respect to payments received in
consideration of oil, gas, or other commodities yet to be acquired or produced
at the time of payment (including obligations under “take-or-pay” contracts to
deliver gas in return for payments already received and the undischarged balance
of any production payment created by such Person or for the creation of which
such Person directly or indirectly received payment);
          (K)      Liabilities with respect to other obligations to deliver
goods or services in consideration of advance payments therefor; or
          (L)      Liabilities under any “synthetic” or other lease of property
or related documents (including a separate purchase agreement) which obligate
such Person or any of its Affiliates (whether by purchasing or causing another
Person to purchase any interest in the leased property or otherwise) to
guarantee a minimum residual value of the leased property to the lessor.
For purposes of this definition, the amount of Liabilities described in the last
clause of the preceding sentence with respect to any lease classified according
to GAAP as an “operating lease,” will equal the sum of (1) the present value of
rentals and other minimum lease payments
 
Common Definitions and Provisions Agreement (Building 9) – Page 22

 



--------------------------------------------------------------------------------



 



required in connection with such lease [calculated in accordance with SFAS 13
and other GAAP relevant to the determination of the whether such lease must be
accounted for as an operating lease or capital lease], plus (2) the fair value
of the property covered by the lease; except that such amount will not exceed
the price, as of the date a determination of Indebtedness is required hereunder,
for which the lessee can purchase the leased property pursuant to any valid
ongoing purchase option if, upon such a purchase, the lessee will be excused
from paying rentals or other minimum lease payments that would otherwise accrue
after the purchase.
Notwithstanding the foregoing, the “Indebtedness” of any Person will not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the original invoice or
billing date therefor.
          “Initial Advance” has the meaning indicated in the Construction
Agreement.
          “Interested Party” means each of following Persons and their
Affiliates: (1) BNPPLC and its successors and permitted assigns as to the
Property or any part thereof or any interest therein, (2) BNPPLC’s Parent, and
(3) the Participants and their successors and permitted assigns under the
Participation Agreement; provided, however, none of the following Persons will
constitute an Interested Party: (a) any Person to whom BNPPLC may transfer an
interest in the Property by a conveyance that is not a Permitted Transfer and
others that cannot lawfully claim an interest in the Property except through or
under a transfer by such a Person, (b) NAI and its Affiliates, (c) any Person
claiming through or under a conveyance made by NAI after any purchase by NAI of
BNPPLC’s interest in the Property pursuant to the Purchase Agreement, or (d) any
Applicable Purchaser designated by NAI under the Purchase Agreement who
purchases the Property pursuant to a sale arranged by NAI and any Person that
cannot lawfully claim an interest in the Property except through or under a
conveyance from such an Applicable Purchaser.
          “Interest Rate Swap” means an interest rate exchange transaction,
entered into between BNPPLC, as the fixed rate payor, and BNP Paribas, as the
swap counterparty and floating rate payor, under the then most recent form of
Master Agreement published by the International Swaps and Derivatives
Association, Inc., as supplemented by the definitions and such schedules,
annexes, exhibits and supplements as are agreed upon by the parties thereto,
pursuant to which BNP Paribas agrees to pay monthly to BNPPLC a floating rate of
interest equal to LIBOR and BNPPLC agrees to pay monthly to BNP Paribas a fixed
rate of interest for a term that commences on the Fixed Rate Lock Date and ends
on the last day of the scheduled Term of the Lease. The notional principal
amount used for any such interest rate exchange transaction will equal the Lease
Balance calculated as of the date such transaction is entered into.
          “Land” means the land described in Exhibit A attached to the Closing
Certificate, the
 
Common Definitions and Provisions Agreement (Building 9) – Page 23

 



--------------------------------------------------------------------------------



 



Lease, the Ground Lease and the Purchase Agreement.
          “Lease” means the Lease Agreement (Building 9) dated as of the
Effective Date between BNPPLC, as landlord, and NAI, as tenant, pursuant to
which NAI has agreed to lease BNPPLC’s interest in the Property, as such Lease
Agreement may be extended, supplemented, amended, restated or otherwise modified
from time to time in accordance with its terms.
          “Lease Balance” as of any date means the amount equal to the sum of
the Initial Advance, plus the sum of all Construction Advances, Carrying Costs
and other amounts added to the Outstanding Construction Allowance as provided in
the Construction Agreement on or prior to such date, minus all funds actually
received by BNPPLC and applied as Qualified Prepayments on or prior to such
date. Under no circumstances will any payment of Base Rent or other Qualified
Income Payments reduce the Lease Balance.
          “Lease Termination Damages” has the meaning indicated in
subparagraph 15(A)(3)(c) of the Lease.
          “Liabilities” means, as to any Person, all indebtedness, liabilities
and obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
          “LIBOR” means, for purposes of determining the Effective Rate for any
Period, the per annum rate equal to:
          (a) the offered rate for deposits in U.S. dollars as of approximately
11:00 a.m., London time, on the day that is two London Banking Days (hereinafter
defined) prior to the day upon which such Period begins (the “Reset Date”), as
reported:
          (1) on Reuters Screen LIBOR01 page (or any replacement page or pages
on which London interbank rates of major banks for U.S. dollars are displayed)
by the Reuters service; or
          (2) on Moneyline Telerate Page 3750, British Bankers Association
Interest Settlement Rates, or another news page selected by BNPPLC’s Parent if
the Reuters Screen LIBOR01 page is removed from the Reuters system or changed
such that, in the opinion of BNPPLC’s Parent, the interest rates shown on it no
longer represent the same kind of interest rates as when the Operative Documents
were executed; or
          (b) if such offered rate is for any reason unavailable, the rate per
annum determined by BNPPLC’s Parent on the basis of rates offered for deposits
in U.S. dollars
 
Common Definitions and Provisions Agreement (Building 9) – Page 24

 



--------------------------------------------------------------------------------



 



by four major banks in the London interbank market selected by BNPPLC’s Parent
(“Reference Banks”) at approximately 11:00 a.m., London time, on the day that is
two London Banking Days preceding the Reset Date to prime banks in the London
interbank market for a period corresponding as nearly as possible to the
applicable Period. ( If this clause (b) applies, BNPPLC’s Parent will request
the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two quotations are provided, “LIBOR” will be
the arithmetic mean of the quotations. If, however, fewer than two quotations
are provided, “LIBOR” will be the arithmetic mean of the rates quoted by major
banks in New York selected by BNPPLC’s Parent, at approximately 11:00 a.m., New
York time, on the Reset Date for loans in U.S. dollars to leading U.S. banks for
a period corresponding as nearly as possible to the applicable Period.)
As used in this definition, “London Banking Day” means any day on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London, England.
          “LIBOR Period Election” means an election to have the Effective Rate
for any Period calculated by reference to LIBOR, rather than by reference to the
ABR or the Fixed Rate, and to have such period extend for approximately one
month, three months or six months. The first Construction Period will be subject
to a LIBOR Period Election of one month; and, subject to the limitations and
qualifications set forth in this definition, NAI may make any subsequent Period
subject to a LIBOR Period Election by a notice given to BNPPLC in the form
attached as Annex 3 at least five Business Days prior to the commencement of
such Period. After a LIBOR Period Election becomes effective, it will remain in
effect for all subsequent Periods until a different election is made in
accordance with the provisions of this definition and the definition of ABR
Period Election above. (For purposes of the Construction Agreement and the Lease
a LIBOR Period Election for any Period will also be considered the LIBOR Period
Election in effect on the Effective Date, Advance Date, Base Rent Commencement
Date or Base Rent Date upon which such Period begins.) Notwithstanding the
foregoing:

  l   No LIBOR Period Election for a period of more than one month will be
effective prior to the Completion Date.     l   No LIBOR Period Election will be
effective that would cause a Base Rent Period to extend beyond the end of the
scheduled Term or beyond a Fixed Rate Lock Date.     l   No LIBOR Period
Election will commence or continue during any period that begins on or after the
Fixed Rate Lock Date applicable to a Fixed Rate Lock and that ends before or on
the date such Fixed Rate Lock is terminated as provided in subparagraph 3(C) of
the Lease.

 
Common Definitions and Provisions Agreement (Building 9) – Page 25

 



--------------------------------------------------------------------------------



 



  l   Changes in any ABR Period Election or LIBOR Period Election will become
effective only upon the commencement of a new Period.     l   In the event
BNPPLC determines that it would be unlawful (or any central bank or governmental
authority asserts that it would be unlawful) for BNPPLC, BNPPLC’s Parent or any
Participant to provide or maintain Funding Advances during a Period if the
Carrying Costs or Base Rent accrued during such Period at a rate based upon
LIBOR, NAI will be deemed to have made such Period subject to an ABR Period
Election, not a LIBOR Period Election.     l   If for any reason (including
BNPPLC’s receipt of a notice from NAI purporting to make a LIBOR Period Election
that is contrary to the foregoing provisions), BNPPLC is unable to determine
with certainty whether a particular Period is subject to a specific LIBOR Period
Election of one month, three months or six months, or if any Event of Default
has occurred and is continuing on the third Business Day preceding the
commencement of a particular Period, NAI will be deemed to have made an ABR
Period Election for that particular Period.

          “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof, any agreement to sell receivables with recourse, and the
filing of or agreement to give any financing statement under the Uniform
Commercial Code of any jurisdiction).
          “Liens Removable by BNPPLC” means, and is limited to, Liens
encumbering the Property that are asserted (1) other than as contemplated in the
Operative Documents, by BNPPLC itself or by BNPPLC’s Parent, (2) by third
parties lawfully claiming through or under BNPPLC (which for purposes of the
Operative Documents will include any judgment liens established against the
Property because of a judgment rendered against BNPPLC and will also include any
liens established against the Property to secure past due Excluded Taxes), or
(3) by third parties claiming under a deed or other instrument duly executed by
BNPPLC; provided, however, Liens Removable by BNPPLC will not include (A) any
Permitted Encumbrances (regardless of whether claimed through or under BNPPLC),
(B) the Operative Documents or any other document executed by BNPPLC with the
knowledge of (and without objection by) NAI or NAI’s counsel contemporaneously
with the execution and delivery of the Operative Documents, (C) Liens which are
neither lawfully claimed through or under BNPPLC (as described above) nor
claimed under a deed or other instrument duly executed by BNPPLC, (D) Liens
claimed by NAI or claimed through or under a conveyance made by NAI other than
NAI’s conveyance of the leasehold estate to BNPPLC under the Ground Lease,
(E) Liens arising because of BNPPLC’s compliance with Applicable Law, the
Operative Documents, Permitted Encumbrances or any written request made by NAI,
(F) Liens securing the payment of property taxes or other amounts assessed
against the Property by any Governmental Authority, other than to secure the
payment
 
Common Definitions and Provisions Agreement (Building 9) – Page 26

 



--------------------------------------------------------------------------------



 



of past due Excluded Taxes or to secure damages caused by (and attributed by any
applicable principles of comparative fault to) BNPPLC’s own Established
Misconduct, (G) Liens resulting from or arising in connection with any breach by
NAI of the Operative Documents; or (H) Liens resulting from or arising in
connection with any Permitted Transfer that occurs more than thirty days after
any Designated Sale Date upon which, for any reason, NAI or any Applicable
Purchaser does not purchase BNPPLC’s interest in the Property pursuant to the
Purchase Agreement for a price (when taken together with any Supplemental
Payment paid by NAI pursuant to the Purchase Agreement, in the case of a
purchase by an Applicable Purchaser) equal to the Break Even Price.
          “Local Impositions” means all sales, excise, ad valorem, gross
receipts, business, transfer, stamp, occupancy, rental and other taxes (other
than taxes on net income and corporate franchise taxes), levies, fees, charges,
surcharges, assessments, interest, additions to tax, or penalties imposed by the
State of California or any agency or political subdivision thereof upon BNPPLC
or any owner of the Property or any part of or interest in the Property because
of (i) the Lease or other Operative Documents, (ii) the status of record title
to the Property, (iii) the ownership, leasing, occupancy, sale or operation of
the Property or any part thereof or interest therein, or (iv) the Permitted
Encumbrances; excluding, however, Excluded Taxes. “Local Impositions” will
include any real estate taxes imposed because of a change of use or ownership of
the Property resulting from, or occurring on or prior to the date of, any sale
by BNPPLC pursuant to the Purchase Agreement.
          “Losses” means the following: any and all losses, liabilities, damages
(whether actual, consequential, punitive or otherwise denominated), demands,
claims, administrative or legal proceedings, actions, judgments, causes of
action, assessments, fines, penalties, costs of settlement and other costs and
expenses (including Attorneys’ Fees and the fees of outside accountants and
environmental consultants), of any and every kind or character, foreseeable and
unforeseeable, liquidated and contingent, proximate and remote, known and
unknown.
          “Market Quotation” means, with respect to any Fixed Rate Lock
Termination, an amount determined by the Floating Rate Payor on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid by the Floating Rate Payor in consideration of an
agreement between it and the quoting Reference Market-maker to enter into a
transaction (the “Replacement Transaction”) that would have the effect of
preserving for the Floating Rate Payor the economic equivalent of any payment or
delivery (whether the underlying obligation was absolute or contingent and
assuming the satisfaction of each applicable condition precedent) that would,
but for the occurrence of the relevant Fixed Rate Lock Termination, have been
required under the Fixed Rate Swap. The Replacement Transaction would be subject
to such documentation as such party and the Reference Market-maker may, in good
faith, agree. The Floating Rate Payor (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on the effective
date of or as soon as
 
Common Definitions and Provisions Agreement (Building 9) – Page 27

 



--------------------------------------------------------------------------------



 



reasonably practicable after the relevant Fixed Rate Lock Termination. The date
and time as of which those quotations are to be obtained will be selected in
good faith by the Floating Rate Payor. If more than three quotations are
provided, the Market Quotation will be the arithmetic mean of the quotations,
without regard to the quotations having the highest and lowest values. If
exactly three such quotations are provided, the Market Quotation will be the
quotation remaining after disregarding the highest and lowest quotations. For
this purpose, if more than one quotation has the same highest value or lowest
value, then one of such quotations will be disregarded. If fewer than three
quotations are provided, it will be deemed that the Market Quotation in respect
of such Fixed Rate Lock Termination cannot be determined.
          “Material Adverse Effect” means a material adverse effect on (a) the
assets, operations, financial condition or businesses of NAI, (b) the ability of
NAI to perform any of its obligations under the Operative Documents, (c) the
rights of or benefits available to BNPPLC under the Operative Documents, (d) the
value, utility or useful life of the Property or (e) the priority, perfection or
status of any of BNPPLC’s interests in the Property or in any of the Operative
Documents.
          “Maximum Construction Allowance” has the meaning indicated in the
Construction Agreement.
          “Maximum Remarketing Obligation” has the meaning indicated in the
Purchase Agreement.
          “Minimum Insurance Requirements” means the insurance requirements
outlined in Annex 4 attached to this Agreement.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 3(37) of ERISA to which contributions have been made by NAI or any ERISA
Affiliate during the preceding six years and which is covered by Title IV of
ERISA.
          “NAI” means Network Appliance, Inc., a Delaware corporation.
          “NAI’s Estimate of Force Majeure Excess Costs” has the meaning
indicated in the Construction Agreement.
          “NAI’s Estimate of Force Majeure Delays” has the meaning indicated in
the Construction Agreement.
          “NAI’s Initial Remarketing Right” has the meaning indicated in the
Purchase Agreement.
          “Notice of NAI’s Intent to Terminate” has the meaning indicated in the
Construction
 
Common Definitions and Provisions Agreement (Building 9) – Page 28

 



--------------------------------------------------------------------------------



 



Agreement.
          “Notice of NAI’s Intent to Terminate Because of a Force Majeure Event”
has the meaning indicated in the Construction Agreement.
          “Notice of Termination by NAI” has the meaning indicated in the
Construction Agreement.
          “Operative Documents” means the Closing Letter, the Closing
Certificate, the Ground Lease, the Lease, the Construction Agreement, the
Purchase Agreement and this Common Definitions and Provisions Agreement.
          “Outstanding Construction Allowance” has the meaning indicated in the
Construction Agreement.
          “Owner’s Election to Continue Construction” has the meaning indicated
in the Construction Agreement.
          “Participant” means any Person other than BNPPLC that from time to
time, by executing the Participation Agreement or supplements as contemplated
therein, becomes a party to the Participation Agreement and thereby agrees to
participate in all or some of the risks and rewards to BNPPLC of the Operative
Documents; provided, however, no such Person will qualify as a Participant for
purposes of the Operative Documents unless (i) such Person is approved to be a
Participant by NAI or (ii) such Person becomes a Participant when an Event of
Default has occurred and is continuing. As of the Effective Date, NAI has
approved only BANK OF AMERICA, N.A.; GOLDMAN SACHS CREDIT PARTNERS L.P.;
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION; KEYBANK NATIONAL ASSOCIATION; MORGAN
STANLEY BANK; SUMITOMO MITSUI BANKING CORPORATION; and WELLS FARGO BANK, N.A.
(all of which are original parties to the Participation Agreement). BNPPLC may,
however, from time to time request NAI’s approval for other prospective
Participants. NAI will not unreasonably withhold or delay any approval required
for any prospective Participant which is an Eligible Financial Institution.
However, as to any prospective Participant that is not already a party to the
Participation Agreement or an Eligible Financial Institution, NAI may withhold
such approval in its sole discretion. Further, it is understood that if giving
such approval will increase NAI’s liability for withholding taxes or other taxes
not constituting Excluded Taxes under tax laws or regulations then in effect,
NAI may reasonably refuse to give such approval.
          “Participation Agreement” means the Participation Agreement
(Building 9) dated as of the Effective Date, pursuant to which BANK OF AMERICA,
N.A.; GOLDMAN SACHS CREDIT PARTNERS L.P.; JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION; KEYBANK NATIONAL ASSOCIATION; MORGAN STANLEY BANK; SUMITOMO MITSUI
BANKING CORPORATION; and WELLS FARGO BANK, N.A. are agreeing with
 
Common Definitions and Provisions Agreement (Building 9) – Page 29

 



--------------------------------------------------------------------------------



 



BNPPLC to participate in the risks and rewards to BNPPLC of the Operative
Documents, as such Participation Agreement may be extended, supplemented,
amended, restated or otherwise modified from time to time in accordance with its
terms. It is understood, however, that because the Participation Agreement will
expressly make NAI a third party beneficiary of each Participant’s obligations
thereunder to make advances to BNPPLC in connection with Construction Advances
under the Construction Agreement, NAI’s consent will be required to any
amendment of the Participation Agreement that limits or excuses such
obligations.
          “Period” means a Construction Period or Base Rent Period.
          “Permitted Encumbrances” means (i) the encumbrances and other matters
affecting the Property that are set forth in Exhibit B attached to the Closing
Certificate, (ii) any easement agreement or other document affecting title to
the Property executed by BNPPLC at the request of or with the consent of NAI,
(iii) any Liens securing the payment of Local Impositions which are not
delinquent or claimed to be delinquent or which are being contested in
accordance with subparagraph 5(A) of the Lease, (iv) statutory liens, if any, in
the nature of contractors’, mechanics’ or materialmen’s liens for amounts not
past due or claimed to be past due for more than thirty days or which are being
contested in accordance with subparagraph 11(B) of the Lease, (v) Liens which
are Fully Subordinated or Removable, (vi) any documents or maps which NAI
executes and records, with the consent of BNPPLC as provided in subparagraph
4(C) of the Closing Certificate, and (vii) other easements (if any) that
(A) have previously been executed by NAI (as owner of the Land) in favor of the
City of Sunnyvale or a local utility provider for the use or installation of
streets, sidewalks or utilities, (B) do not extend under, over or through any
building or other structure constructed or be constructed on the Land, (C) do
not and will not have any significant adverse impact on the value of the
Property, and (D) do and will not preclude or significantly impede any
development or construction contemplated in or permitted by the Operative
Documents.
          “Permitted Hazardous Substance Use” means the use, generation, storage
and offsite disposal of Permitted Hazardous Substances in strict accordance with
applicable Environmental Laws and with due care given the nature of the
Hazardous Substances involved; provided, the scope and nature of such use,
generation, storage and disposal will not:
          (1) exceed that reasonably required for the construction of the
Construction Project in accordance with the Construction Agreement or for the
use and operation of the Property for the purposes expressly permitted under
subparagraph 2(A) of the Lease; or
          (2) include any disposal, discharge or other release of Hazardous
Substances from the Property in any manner that might allow such substances to
reach surface water or groundwater, except (i) through a lawful and properly
authorized discharge (A) to a publicly owned treatment works or (B) with
rainwater or storm water runoff in accordance with Applicable Laws and any
permits obtained by NAI that govern such
 
Common Definitions and Provisions Agreement (Building 9) – Page 30

 



--------------------------------------------------------------------------------



 



runoff; or (ii) any such disposal, discharge or other release of Hazardous
Substances for which no permits are required and which are not otherwise
regulated under applicable Environmental Laws.
Further, notwithstanding anything to the contrary herein contained, Permitted
Hazardous Substance Use will not include any use of the Property (including as a
landfill, incinerator or other waste disposal facility) in a manner that
requires a treatment, storage or disposal permit under the Resource Conservation
and Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984..
          “Permitted Hazardous Substances” means Hazardous Substances used and
reasonably required for the construction of the Construction Project or for the
use and operation of the Property by NAI and its permitted subtenants and
assigns for the purposes expressly permitted by subparagraph 2(A) of the Lease,
in either case in strict compliance with all Environmental Laws and with due
care given the nature of the Hazardous Substances involved. Without limiting the
generality of the foregoing, Permitted Hazardous Substances will include usual
and customary office and janitorial products.
          “Permitted Transfer” means any one or more of the following:
          (1)      the creation or conveyance by BNPPLC of rights and interests
in favor of Participants pursuant to the Participation Agreement;
          (2)      any lien, security interest or assignment covering the
Property or the Rents which is granted by BNPPLC in favor of Participants or an
agent appointed for them to secure their rights under the Participation
Agreement, and any subsequent assignment or conveyance made to accomplish a
foreclosure of such lien or security interest, provided that such lien, security
interest or assignment and any such subsequent assignment or conveyance are all
made expressly subject to the rights of NAI under the Operative Documents;
          (3)      other than as described in the preceding clauses, any
conveyance to BNPPLC’s Parent or to any Qualified Affiliate of BNPPLC of all or
any interest in or rights with respect to the Property or any portion thereof,
provided that NAI and Participants must be notified before any such conveyance
to BNPPLC’s Parent or a Qualified Affiliate which will be recorded in the real
property records of the county in which the Land is situated;
          (4)      any assignment or conveyance by BNPPLC requested by NAI or
required by any Permitted Encumbrance, by the Purchase Agreement or by
Applicable Laws; or
 
Common Definitions and Provisions Agreement (Building 9) – Page 31

 



--------------------------------------------------------------------------------



 



          (5)      any assignment or conveyance after a Designated Sale Date on
which NAI does not purchase or cause an Applicable Purchaser to purchase
BNPPLC’s interest in the Property and, if applicable, after the expiration of
the thirty day cure period specified in Paragraph 3(A) of the Purchase
Agreement.
          “Person” means an individual, a corporation, a partnership, an
unincorporated organization, an association, a joint stock company, a joint
venture, a trust, an estate, a government or agency or political subdivision
thereof or other entity, whether acting in an individual, fiduciary or other
capacity.
          “Personal Property” has the meaning indicated on page 2 of the Lease.
          “Plan” means any employee benefit or other plan established or
maintained, or to which contributions have been made, by NAI or any ERISA
Affiliate during the preceding six years and which is covered by Title IV of
ERISA, including any Multiemployer Plan.
          “Pre-lease Casualty” has the meaning indicated in the Construction
Agreement.
          “Pre-lease Force Majeure Delays” has the meaning indicated in the
Construction Agreement.
          “Pre-lease Force Majeure Event” has the meaning indicated in the
Construction Agreement.
          “Pre-lease Force Majeure Event Notice” has the meaning indicated in
the Construction Agreement.
          “Pre-lease Force Majeure Excess Costs” has the meaning indicated in
the Construction Agreement.
          “Pre-lease Force Majeure Losses” has the meaning indicated in the
Construction Agreement.
          “Prime Rate” means the prime interest rate or equivalent charged by
BNPPLC’s Parent in the United States of America as announced or published by
BNPPLC’s Parent from time to time, which need not be the lowest interest rate
charged by BNPPLC’s Parent. If for any reason BNPPLC’s Parent does not announce
or publish a prime rate or equivalent, the prime rate or equivalent announced or
published by either CitiBank, N.A. or any New York branch or office of Credit
Commercial de France as selected by BNPPLC will be used to compute the rate
describe in the preceding sentence. The prime rate or equivalent announced or
published by such bank need not be the lowest rate charged by it. The Prime Rate
may change from time to time after the Effective Date without notice to NAI as
of the effective time of each change in rates described in
 
Common Definitions and Provisions Agreement (Building 9) – Page 32

 



--------------------------------------------------------------------------------



 



this definition.
          “Prior Work” has the meaning indicated in the Construction Agreement.
          “Projected Cost Overruns” has the meaning indicated in the
Construction Agreement.
          “Property” means the Personal Property and the Real Property,
collectively. The fee interest in the Land itself will not be included in the
Property, but the leasehold estate conveyed to BNPPLC under the Ground Lease
will be included.
          “Purchase Agreement” means the Purchase Agreement (Building 9) dated
as of the Effective Date between BNPPLC and NAI, as such Purchase Agreement may
be extended, supplemented, amended, restated or otherwise modified from time to
time in accordance with its terms.
          “Purchase Option” has the meaning indicated in the Purchase Agreement.
          “Qualified Affiliate” means any Person that, like BNPPLC, (i) is one
hundred percent (100%) owned, directly or indirectly, by BNPPLC’s Parent or any
successor of such bank, (ii) can make (and has in writing made) the same
representations to NAI that BNPPLC has made in subparagraphs 4(A) and 4(B) of
the Closing Certificate (except that it need not be incorporated in or qualified
to do business in Delaware), and (iii) is an entity organized under the laws of
the State of Delaware or another state within the United States of America.
          “Qualified Income Payments” means: (A) Base Rent; (B) payments that
are made to BNPPLC only because the following amounts are capitalized (i.e.,
added to the Lease Balance) as described in subparagraph 3 of the Construction
Agreement: the Upfront Fees, the Arrangement Fee, Administrative Fees,
Commitment Fees, Increased Cost Charges and Capital Adequacy Charges; (C)
payments of the following made to BNPPLC to satisfy the Lease: Administrative
Fees, Increased Cost Charges and Capital Adequacy Charges; (D) any interest paid
to BNPPLC or any Participant pursuant to subparagraph 3(G) of the Lease; and
(E) payments by BNPPLC to Participants required under the Participation
Agreements because of BNPPLC’s receipt of payments described in the preceding
clauses (A) through (D).
          “Qualified Prepayments” means any payments received by BNPPLC from
time to time during the Term (1) under any property insurance policy as a result
of damage to the Property, (2) as compensation for any restriction placed upon
the use or development of the Property or for the condemnation of the Property
or any portion thereof (including any indirect condemnation by means of a taking
of any of the Land or appurtenant easements), (3) because of any judgment,
decree or award for injury or damage to the Property, or (4) under any title
insurance policy or otherwise as a result of any title defect or claimed title
defect with respect to the Property. For the purposes of determining the amount
of any Qualified Prepayment and other amounts
 
Common Definitions and Provisions Agreement (Building 9) – Page 33

 



--------------------------------------------------------------------------------



 



dependent upon Qualified Prepayments (e.g., the Lease Balance, the Outstanding
Construction Allowance and the Break Even Price):
     (i)      there will be deducted all expenses and costs of every kind, type
and nature (including taxes and Attorneys’ Fees) incurred by BNPPLC with respect
to the collection or application of such payments;
     (ii)      Qualified Prepayments will not include any payment to BNPPLC by a
Participant or an Affiliate of BNPPLC that is made to compensate BNPPLC for the
Participant’s or Affiliate’s share of any Losses BNPPLC may incur as a result of
any of the events described in the preceding clauses (1) through (4);
     (iii)      Qualified Prepayments will not include any payments received by
BNPPLC that BNPPLC has paid or is obligated to pay to NAI for the repair,
restoration or replacement of the Property or that BNPPLC is holding as Escrowed
Proceeds in accordance with the Paragraph 10 of the Lease or other provisions of
the Operative Documents;
     (iv)      payments described in the preceding clauses (i) through
(iii) will be considered as Escrowed Proceeds, not Qualified Prepayments, until
they are actually applied as Qualified Prepayments by BNPPLC as provided in
Paragraph 10 of the Lease; and
     (v)      in no event will interest that accrues under the Purchase
Agreement on a past due Supplemental Payment constitute a Qualified Prepayment.
For purposes of computing the total Qualified Prepayments (and other amounts
dependent upon Qualified Prepayments, such as the Lease Balance, the Outstanding
Construction Allowance and the Break Even Price) paid to or received by BNPPLC
as of any date, payments described in the preceding clauses (1) through (4) will
be considered as Escrowed Proceeds, not Qualified Prepayments, until they are
actually applied as Qualified Prepayments by BNPPLC as provided in the
Paragraph 10 of the Lease.
          “Real Property” has the meaning indicated on page 2 of the Lease.
          “Reimbursable Construction-Period Costs” has the meaning indicated in
the Construction Agreement.
          “Remedial Work” means any investigation, monitoring, clean-up,
containment, remediation, removal, payment of response costs, or restoration
work and the preparation and implementation of any closure or other required
remedial plans that any governmental agency or political subdivision requires or
approves (or could reasonably be expected to require if it was
 
Common Definitions and Provisions Agreement (Building 9) – Page 34

 



--------------------------------------------------------------------------------



 



aware of all relevant circumstances concerning the Property), whether by
judicial order or otherwise, because of the presence of or suspected presence of
Hazardous Substances in, on, under or about the Property or because of any prior
Hazardous Substance Activity.
          “Rent” means the Base Rent and all Additional Rent.
          “Responsible Financial Officer” means the chief financial officer, the
controller, the treasurer or the assistant treasurer of NAI.
          “Rolling Four Quarters Period” has the meaning indicated in
subparagraph 3(A) of the Closing Certificate.
          “Scope Change” has the meaning indicated in the Construction
Agreement.
          “Spread” means, for each Construction Period and for any period
beginning on and including the Base Rent Commencement Date or a Base Rent Date
and ending on but not including the next Base Rent Date, the amount established
as of the date (in this definition, the “Spread Test Date”) that is two Business
Days prior to such period by reference to the pricing grid below, based upon the
ratio calculated by dividing (1) Consolidated EBITDA for the then latest Rolling
Four Quarters Period that ended prior to (and for which NAI has reported
earnings as necessary to compute Consolidated EBITDA) into (2) the Consolidated
Debt for Borrowed Money as of the end of such Rolling Four Quarters Period. In
each case, the Spread will be established at the Level in the pricing grid below
which corresponds to such ratio; provided, that:
     (a) promptly after earnings are reported by NAI for the latest quarter in
any Rolling Four Quarters Period, NAI must notify BNPPLC of any resulting change
in the Spread under this definition, and no reduction in the Spread from one
period to the next will be effective for purposes of the Operative Documents
unless, prior to the Spread Test Date for the next period, NAI shall have
provided BNPPLC with a written notice setting forth and certifying the
calculation under this definition that justifies the reduction;
     (b) if Carrying Costs are understated or Base Rent is underpaid for any
Period because of any misstatement, subsequently discovered, of Consolidated
EBITDA or Consolidated Debt for Borrowed Money, BNPPLC will be entitled to
collect from NAI all additional payments that would have been expected under the
Operative Documents but for the misstatement, together with interest on each
such additional payment computed at the Default Rate from the date it would have
been expected to the date it is actually paid; and
 
Common Definitions and Provisions Agreement (Building 9) – Page 35

 



--------------------------------------------------------------------------------



 



     (c) notwithstanding anything to the contrary in this definition, on any
date when an Event of Default has occurred and is continuing, the Spread will
equal the Default Rate less the Effective Rate.



                    Levels     Ratio of Consolidated Debt for     Spread        
  Borrowed Money to                 Consolidated EBITDA           Level I    
less than 0.5     35.0 basis points     Level II     greater than or equal to
0.5, but less
than 1.0     45.0 basis points     Level III     greater than or equal to 1.0,
but less
than 1.5     55.0 basis points     Level IV     greater than or equal to 1.5,
but less
than 2.0     70.0 basis points     Level IV     greater than or equal to 2.0    
85.0 basis points  

All determinations of the Spread by BNPPLC will, in the absence of clear and
demonstrable error, be binding and conclusive for purposes of the Operative
Documents. Further BNPPLC may, but will not be required, to rely on the
determination of the Spread set forth in any notice delivered by NAI as
described above in clause (a) of this definition.
          “Subsidiary” means, with respect to any Person, any Affiliate of which
at least a majority of the securities or other ownership interests having
ordinary voting power then exercisable for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by such Person.
          “Supplemental Payment” has the meaning indicated in the Purchase
Agreement.
          “Supplemental Payment Obligation” has the meaning indicated in the
Purchase Agreement.
          “Tangible Personal Property” has the meaning indicated on page 2 of
the Lease.
          “Target Completion Date” has the meaning indicated in the Construction
Agreement.
          “Term” has the meaning indicated in subparagraph 1(A) of the Lease.
 
Common Definitions and Provisions Agreement (Building 9) – Page 36

 



--------------------------------------------------------------------------------



 



          “Termination of NAI’s Work” has the meaning indicated in the
Construction Agreement.
          “Third Party Contract” has the meaning indicated in the Construction
Agreement.
          “Third Party Contract/Termination Fees” has the meaning indicated in
the Construction Agreement.
          “Transaction Expenses” means costs incurred in connection with the
preparation and negotiation of the Operative Documents and related documents and
the consummation of the transactions contemplated therein.
          “Unfunded Benefit Liabilities” means, with respect to any Plan, the
amount (if any) by which the present value of all benefit liabilities (within
the meaning of Section 4001(a)(16) of ERISA) under the Plan exceeds the market
value of all Plan assets allocable to such benefit liabilities, as determined on
the most recent valuation date of the Plan and in accordance with the provisions
of ERISA for calculating the potential liability of NAI or any ERISA Affiliate
under Title IV of ERISA.
          “Upfront Fees” has the meaning indicated in the Construction
Agreement.
          “Work” has the meaning indicated in the Construction Agreement.
          “Work/Suspension Event” has the meaning indicated in the Construction
Agreement.
          “Work/Suspension Notice” has the meaning indicated in the Construction
Agreement.
          “Work/Suspension Period” has the meaning indicated in the Construction
Agreement.
 
Common Definitions and Provisions Agreement (Building 9) – Page 37

 



--------------------------------------------------------------------------------



 



ARTICLE II — SHARED PROVISIONS
          The following provisions will apply to and govern the construction of
this Agreement and the other Operative Documents (including attachments), except
to the extent (if any) a clear, contrary intent is expressed herein or therein:
          1.      Notices. Any provision of (1) any of the Operative Documents,
(2) any other document which references this provision for purposes of
establishing notice requirements (in this provision, a “Related Document”), or
(3) any Applicable Law, that makes reference to any required payment from NAI or
BNPPLC to the other or that makes reference to the sending, mailing or delivery
of any notice or demand will be subject to the following provisions (except that
any notice given by BNPPLC to satisfy any statutory requirement, including any
notice of eviction or foreclosure, will be considered sufficient if it satisfies
the statutory requirements applicable to the notice, regardless of whether the
notice or payment satisfies the following provisions):
     (i)      All Rent and other amounts required to be paid by NAI to BNPPLC
must be paid to BNPPLC in immediately available funds by wire transfer to:
Federal Reserve Bank of New York
BNP Paribas — New York Branch
Favor: BNP Paribas Leasing Corporation
ABA 026 007 689
/AC/ 0200-517000-070-78
Reference: Network Appliance, Inc./Building 9 Lease
or at such other place and in such other manner as BNPPLC may designate in a
notice to NAI.
     (ii)      All advances paid to NAI by BNPPLC under the Construction
Agreement or in connection therewith will be paid by wire transfer to:
Wells Fargo Bank
San Francisco, CA
ABA#121000248
Acct#4311-790562
Account of: Network Appliance
Reference: BNP Lease
or at such other place and in such other manner as NAI may reasonably designate
from time to time by notice to BNPPLC signed by a Responsible Financial Officer
of NAI.
 
Common Definitions and Provisions Agreement (Building 9) – Page 38

 



--------------------------------------------------------------------------------



 



     (iii)      All notices, demands, approvals, consents and other
communications to be made under any Operative Document or Related Document to or
by the parties thereto must, to be effective for purposes thereof, be in
writing. Notices, demands and other communications required or permitted under
any Operative Document or Related Document must be given by any of the following
means: (A) personal service (including local and overnight courier), with proof
of delivery or attempted delivery retained; (B) electronic communication,
whether by electronic mail or telecopying (if confirmed in writing sent by
United States first class mail, return receipt requested); or (C) registered or
certified first class mail, return receipt requested. Such addresses may be
changed by notice to the other parties given in the same manner as provided
above. Any notice or other communication sent pursuant to clause (A) or
(B) hereof will be deemed received upon such personal service or upon dispatch
by electronic means, and, if sent pursuant to clause (C) will be deemed received
five days following deposit in the mail. Notices, demands and other
communications required or permitted by any Related Document are to be sent to
the addresses set forth therein; and notices, demands and other communications
required or permitted by under any Operative Document are to be sent to the
following addresses (or in the case of communications to Participants, at the
addresses set forth in Schedule 1 to the Participation Agreement):
Address of BNPPLC:
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Address of NAI:
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
Telecopy: (919) 476-5750
With a copy to:
Network Appliance, Inc.
495 East Java Drive
Sunnyvale, California 94089
Attention: Mr. Thom Bryant
Telecopy: (408)-822-4463
 
Common Definitions and Provisions Agreement (Building 9) – Page 39

 



--------------------------------------------------------------------------------



 



However, any party to any Operative Document or Related Document may change its
address above or in the Related Document, as applicable, by written notice to
the other parties to such Operative Document or Related Document given in
accordance with this provision.
          2.      Severability. If any term or provision of any Operative
Document or the application thereof is to any extent held by a court of
competent jurisdiction to be invalid and unenforceable, the remainder of such
document, or the application of such term or provision other than to the extent
to which it is invalid or unenforceable, will not be affected thereby.
          3.      No Merger. There will be no merger of the Lease or of the
leasehold estate created by the Lease or of the mortgage and security interest
granted in subparagraph 4(C)(1) of the Lease with any other interest in the
Property by reason of the fact that the same person may acquire or hold,
directly or indirectly, the Lease or the leasehold estate created thereby or
such mortgage and security interest and any other interest in the Property,
unless all Persons with an interest in the Property that would be adversely
affected by any such merger specifically agree in writing that such a merger has
occurred. There will be no merger of the Purchase Agreement or of the purchase
options or obligations created by the Purchase Agreement with any other interest
in the Property by reason of the fact that the same person may acquire or hold,
directly or indirectly, the rights and options granted by the Purchase Agreement
and any other interest in the Property, unless all Persons with an interest in
the Property that would be adversely affected by any such merger specifically
agree in writing that such a merger has occurred.
          4.      No Implied Waiver. The failure of any party to any Operative
Document to insist at any time upon the strict performance of any covenant or
agreement therein or to exercise any option, right, power or remedy contained
therein will not be construed as a waiver or a relinquishment thereof for the
future. The waiver of or redress for any breach of any Operative Document by any
party thereto will not prevent a similar subsequent act from constituting a
violation. Any express waiver of any provision of any Operative Document will
affect only the term or condition specified in such waiver and only for the time
and in the manner specifically stated therein. No waiver by any party to any
Operative Document of any provision therein will be deemed to have been made
unless expressed in writing and signed by the party to be bound by the waiver. A
receipt by any party to any Operative Document of any payment thereunder
(including the receipt by BNPPLC of any Rent paid under the Lease) with
knowledge of the breach by another party of any covenant or agreement contained
in that or any other Operative Document will not be deemed a waiver of such
breach.
          5.      Entire and Only Agreements. The Operative Documents supersede
any prior negotiations and agreements between BNPPLC and NAI concerning the
Property, and no amendment or modification of any Operative Document will be
binding or valid unless expressed in a writing executed by all parties to such
Operative Document.
 
Common Definitions and Provisions Agreement (Building 9) – Page 40

 



--------------------------------------------------------------------------------



 



          6.      Binding Effect. Except to the extent, if any, expressly
provided to the contrary in any Operative Document with respect to assignments
thereof, all of the covenants, agreements, terms and conditions to be observed
and performed by the parties to the Operative Documents will be applicable to
and binding upon their respective successors and, to the extent assignment is
permitted thereunder, their respective assigns.
          7.      Time is of the Essence. Time is of the essence as to all
obligations created by the Operative Documents and as to all notices expressly
required by the Operative Documents.
          8.      Governing Law. Each Operative Document will be governed by and
construed in accordance with the laws of the State of California without regard
to conflict or choice of laws principles that might require the application of
the laws of another jurisdiction.
          9.      Paragraph Headings. The paragraph and section headings
contained in the Operative Documents are for convenience only and will in no way
enlarge or limit the scope or meaning of the various and several provisions
thereof.
          10.      Negotiated Documents. All parties to each Operative Document
and their counsel have reviewed and revised or requested revisions to such
Operative Document, and the usual rule of construction that any ambiguities are
to be resolved against the drafting party will not apply to the construction or
interpretation of any Operative Documents or any amendments thereof.
          11.      Terms Not Expressly Defined in an Operative Document. As used
in any Operative Document, a capitalized term that is not defined therein or in
this Agreement, but is defined in another Operative Document, will have the
meaning ascribed to it in the other Operative Document.
          12.      Other Terms and References. Words of any gender used in each
Operative Document will be held and construed to include any other gender, and
words in the singular number will be held to include the plural and vice versa,
unless the context otherwise requires. References in any Operative Document to
Paragraphs, subparagraphs, Sections, subsections or other subdivisions refer to
the corresponding Paragraphs, subparagraphs, Sections, subsections or
subdivisions of that Operative Document, unless specific reference is made to
another document or instrument. References in any Operative Document to any
Schedule or Exhibit refer to the corresponding Schedule or Exhibit attached to
that Operative Document, which are made a part thereof by such reference. All
capitalized terms used in each Operative Document which refer to other documents
will be deemed to refer to such other documents as they may be renewed,
extended, supplemented, amended or otherwise modified from time to time,
provided such documents are not renewed, extended or modified in breach of any
provision contained in the Operative Documents or, in the case of any other
document to which BNPPLC or NAI is a party or intended beneficiary, without its
consent. All accounting terms used but not specifically
 
Common Definitions and Provisions Agreement (Building 9) – Page 41

 



--------------------------------------------------------------------------------



 



defined in any Operative Document will be construed in accordance with GAAP. The
words “this [Agreement]”, “herein”, “hereof”, “hereby”, “hereunder” and words of
similar import when used in each Operative Document refer to that Operative
Document as a whole and not to any particular subdivision unless expressly so
limited. The phrases “this Paragraph”, “this subparagraph”, “this Section”,
“this subsection” and similar phrases used in any Operative Document refer only
to the Paragraph, subparagraph, Section, subsection or other subdivision
described in which the phrase occurs. As used in the Operative Documents the
word “or” is not exclusive, and the words “include”, “including” and similar
terms will be construed as if followed by “without limitation to”. The rule of
ejusdem generis will not be applied to limit the generality of a term in any of
the Operative Documents when followed by specific examples. When used to qualify
any representation or warranty made by a Person, the phrases “to the knowledge
of [such Person]” or “to the best knowledge of [such Person]” are intended to
mean only that such Person does not have knowledge of facts or circumstances
which make the representation or warranty false or misleading in some material
respect; such phrases are not intended to suggest that the Person does indeed
know the representation or warranty is true.
          13.      Execution in Counterparts. To facilitate execution, each of
the Operative Documents may be executed in multiple identical counterparts. It
will not be necessary that the signature of, or on behalf of, each party, or
that the signature of all persons required to bind any party, appear on each
counterpart. All counterparts, taken together, will collectively constitute a
single instrument. But it will not be necessary in making proof of any of the
Operative Documents to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties to
such document. Any signature page may be detached from one counterpart and then
attached to a second counterpart with identical provisions without impairing the
legal effect of the signatures on the signature page. Signing and sending a
counterpart (or a signature page detached from the counterpart) by facsimile or
other electronic means to another party will have the same legal effect as
signing and delivering an original counterpart to the other party. A copy
(including a copy produced by facsimile or other electronic means) of any
signature page that has been signed by or on behalf of a party to any of the
Operative Documents will be as effective as the original signature page for the
purpose of proving such party’s agreement to be bound.
          14.      Not a Partnership, Etc. Nothing in any Operative Document is
intended to create any partnership, joint venture, or other joint enterprise
between NAI and BNPPLC or any other Interested Party.
          15.      No Fiduciary Relationship Intended. Neither the execution of
the Operative Documents or other documents referenced in this Agreement nor the
administration thereof by BNPPLC will create any fiduciary obligations of BNPPLC
(or any other Interested Party) to NAI. Moreover, BNPPLC and NAI disclaim any
intent to create any fiduciary or special relationship between themselves (or on
the part of any other Interested Party) under or by reason of the Operative
Documents or the transactions described therein or any other documents
 
Common Definitions and Provisions Agreement (Building 9) – Page 42

 



--------------------------------------------------------------------------------



 



or agreements referenced therein.
[The signature pages follow.]
 
Common Definitions and Provisions Agreement (Building 9) – Page 43

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Common Definitions and Provisions Agreement
(Building 9) is executed to be effective as of February 1, 2008.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Lloyd G. Cox         Lloyd G. Cox, Managing Director           
 

 
Common Definitions and Provisions Agreement (Building 9) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Common Definitions and Provisions Agreement
(Building 9) dated as of February 1, 2008]

            NETWORK APPLIANCE, INC., a Delaware
corporation
      By:   /s/ Ingemar Lanevi         Ingemar Lanevi, Vice President and
Corporate        Treasurer     

 
Common Definitions and Provisions Agreement (Building 9) – Signature Page

 



--------------------------------------------------------------------------------



 



Annex 1
Notice of ABR Period Election
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Gentlemen:
          Capitalized terms used in this letter are intended to have the
meanings assigned to them in the Common Definitions and Provisions Agreement
(Building 9) dated as of February 1, 2008, between you, BNP Paribas Leasing
Corporation, and the undersigned, Network Appliance, Inc. This letter
constitutes notice of our election to make the first Construction Period or Base
Rent Period beginning on or after                    , 20___subject to an ABR
Period Election.
          We understand that until a different election becomes effective as
provided in definitions of “ABR Period Election” and “LIBOR Period Election” in
the Common Definitions and Provisions Agreement (Building 9), all subsequent
Periods will also be subject to an ABR Period Election.
NOTE: YOU ARE ENTITLED TO DISREGARD THIS NOTICE IF THE DATE SPECIFIED ABOVE
CONCERNING THE COMMENCEMENT OF THE ABR PERIOD ELECTION IS LESS THAN FIVE
BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE. HOWEVER, WE ASK THAT YOU NOTIFY
US IMMEDIATELY IF FOR ANY REASON YOU BELIEVE THIS NOTICE IS DEFECTIVE.

                  NETWORK APPLIANCE, INC., a Delaware
corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]

 



--------------------------------------------------------------------------------



 



Annex 2
Fixed Rate Lock Notice
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Gentlemen:
          Capitalized terms used in this letter are intended to have the
meanings assigned to them in the Common Definitions and Provisions Agreement
(Building 9) dated as of February 1, 2008, between you, BNP Paribas Leasing
Corporation, and the undersigned, Network Appliance, Inc.. By this letter, which
is given pursuant to subparagraph 3(B)(4) of the Lease, NAI requests that BNPPLC
promptly establish a Fixed Rate for a notional amount equal to the Lease Balance
as of the date of this letter for use in the calculation of the Effective Rate
for all Base Rent Periods commencing on or after the following Fixed Rate Lock
Date:                     , 20___.
          As contemplated in the conditions set forth in subparagraph 3(B)(4) of
the Lease, such Fixed Rate Lock Date is the first Business Day of a calendar
month which falls after the projected Base Rent Commencement Date; such Fixed
Rate Lock Date does not fall prior to the end of any Base Rent Period which has
commenced or will commence before BNPPLC receives this notice; and NAI expects
BNPPLC to receive this notice more than ten days prior to such Fixed Rate Lock
Date.
          In an earlier phone conversation today between a representative of NAI
and                      at the New York Branch of BNP Paribas, NAI requested an
estimate from BNP Paribas of the Fixed Rate that would be established by BNPPLC
and BNP Paribas entering into an Interest Rate Swap. The estimate provided by
telephone was:                      percent (___%) per annum.
          By this letter, NAI confirms that it will accept such a rate or any
lower rate as the Fixed Rate for purposes of the Lease.
NOTE: BNPPLC will be entitled to disregard this notice if the conditions to a
Fixed Rate Lock, as specified in subparagraph 3(B)(4) of the Lease, have not
been satisfied. However, NAI requests that BNPPLC notify NAI immediately if for
any reason BNPPLC believes this notice will not be effective.

 



--------------------------------------------------------------------------------



 



                  NETWORK APPLIANCE, INC., a Delaware
corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]
Annex 2 – Page 2

 



--------------------------------------------------------------------------------



 



Annex 3
Notice of LIBOR Period Election
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Gentlemen:
          Capitalized terms used in this letter are intended to have the
meanings assigned to them in the Common Definitions and Provisions Agreement
(Building 9) dated as of February 1, 2008, between you, BNP Paribas Leasing
Corporation, and the undersigned, Network Appliance, Inc.. This letter
constitutes notice of our election to make the first Construction Period or Base
Rent Period beginning on or after                    , 20___subject to a LIBOR
Period Election of                      month(s).
          We understand that until a different election becomes effective as
provided in definitions of “ABR Period Election” and “LIBOR Period Election” in
the Common Definitions and Provisions Agreement (Building 9), all subsequent
Periods will also be subject to the same LIBOR Period Election.
NOTE: YOU ARE ENTITLED TO DISREGARD THIS NOTICE IF THE NUMBER OF MONTHS
SPECIFIED ABOVE IS NOT A PERMITTED NUMBER UNDER THE DEFINITION OF “LIBOR PERIOD
ELECTION” IN THE COMMON DEFINITIONS AND PROVISIONS AGREEMENT (BUILDING 9), OR IF
THE DATE SPECIFIED ABOVE CONCERNING THE COMMENCEMENT OF THE LIBOR PERIOD
ELECTION IS LESS THAN FIVE BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE.
HOWEVER, WE ASK THAT YOU NOTIFY US IMMEDIATELY IF FOR ANY REASON YOU BELIEVE
THIS NOTICE IS DEFECTIVE.

                  NETWORK APPLIANCE, INC., a Delaware
corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]

 



--------------------------------------------------------------------------------



 



Annex 4
Minimum Insurance Requirements
A. PROVISIONS APPLICABLE BOTH BEFORE AND AFTER THE COMPLETION DATE.
          1.      Other Requirements Not Affected: The insurance coverages
required by this Annex represent minimum requirements of BNPPLC and other
Interested Parties and are not to be construed to modify or limit NAI’s
indemnities or other agreements in the Agreement to which this Annex is attached
or in any other Operative Document. Such required coverages do not constitute a
representation or determination by BNPPLC of the minimum insurance coverages NAI
should maintain for its own protection.
          2.      Requirements Apply Only to the Property: Further, the
insurance coverages required by this Annex apply only to the Property, it being
understood that nothing in this Annex is intended to impose minimum insurance
requirements upon NAI with respect to other properties owned or leased by NAI.
          3.      Failure to Obtain: Failure of BNPPLC to demand certificate or
other evidence of full compliance with these insurance requirements, or failure
of BNPPLC to identify a deficiency from evidence that is provided, will not be
construed as a waiver of NAI’s obligation to maintain required insurance.
          4.      Copies of Policies: NAI must provide to BNPPLC, at the offices
of NAI, copies of all insurance policies required herein within ten (10) days
after receipt of a request for such copies from BNPPLC or as soon as practicable
if policies are in the process of being issued by the applicable insurer. Such
copies must be certified as complete and correct by an authorized representative
of the applicable insurer, subject to availability from the insurance company.
          5.      Inconsistent Endorsements. The insurance policies maintained
to comply with these requirements will contain no endorsements that restrict,
limit, or exclude coverages in any manner that is inconsistent with these
express requirements without the prior express written approval of BNPPLC.
          6.      Limits of Liability. The limits of liability necessary to
satisfy these requirements may be provided by a single policy of insurance or by
a combination of primary and umbrella/excess policies, but in no event will the
total limits of liability available for any one occurrence or accident be less
than the amount required herein.
          7.      Additional Insured Status. Additional insured status will be
provided in favor
Annex 4 – Page 1

 



--------------------------------------------------------------------------------



 



of BNPPLC and other Interested Parties on all liability insurance required
herein except workers’ compensation and employer’s liability. Such additional
insured status will be provided on a basis that neither limits coverage to the
additional insured by reason of its negligence (sole or otherwise) nor excludes
coverage for completed operations with respect to construction of the
Improvements.
          8.      Primary Liability. The insurance policies maintained to comply
with these requirements will be primary to all insurance available to BNPPLC and
other Interested Parties, collectively or individually, with BNPPLC and other
Interested Parties’ insurance being excess, secondary and non-contributing
(except in the case of workers’ compensation and employer’s liability
insurance). Where necessary, coverage will be endorsed to provide such primary
liability.
B. PROVISIONS APPLICABLE BEFORE THE COMPLETION DATE.
          1. General Terms and Conditions.
     A.    Definitions: For purposes of this Annex:

      “Construction Period Policies” means insurance policies that satisfy the
minimum requirements set forth in this Annex and that NAI has obtained or
required its Contractors to obtain with respect to the Property prior to the
Completion Date.         “Contractor” will include subcontractors of any tier.  
      “ISO” means Insurance Services Office.

B.      Status and Rating of Insurance Company. All insurance coverages required
herein prior to the Completion Date will be written through insurance companies
admitted to do business in the State of California and rated upon each renewal
no less than A-: VII in the then most current edition of A.M. Best’s Key Rating
Guide.
C.      Waiver of Subrogation. All insurance coverages carried by NAI with
respect to the Construction Project, whether required herein or not, will
provide a waiver of subrogation in favor of BNPPLC and other Interested Parties.
D.      Release and Waiver: Without limiting other waivers or provisions in
favor of BNPPLC and other Interested Parties in any of the Operative Documents
or other attachments thereto, NAI hereby releases, and agrees to cause all
Contractors performing any Work prior to the Completion Date (other than
subcontractors providing goods and/or
Annex 4 – Page 2

 



--------------------------------------------------------------------------------



 



services with a value of less than $100,000) to release, BNPPLC and all other
Interested Parties from any and all claims or causes of action whatsoever that
NAI and/or such Contractors might otherwise now or hereafter have resulting from
or in any way connected with any loss covered by insurance, whether required
herein or not, or which would have been covered by insurance required herein but
for a failure of NAI and/or its Contractors to maintain such insurance.
E.      Initial Insurance Representations to BNPPLC and Other Interested
Parties: NAI represents, acknowledges and agrees that:
     1.      Any Construction Period Policies not previously obtained will be
obtained by NAI (or by the primary Contractor engaged by NAI to perform the
Work), and the initial premiums for all Construction Period Policies will be
paid, before NAI requests Construction Advances that cause the Lease Balance to
exceed $2,000,000; and notwithstanding anything to the contrary in the
Construction Agreement, BNPPLC may refuse to fund any Construction Advances that
would cause the Lease Balance to exceed $2,000,000 prior to such time as BNPPLC
is satisfied that NAI has obtained and paid the premiums for the Construction
Period Policies. Moreover, in the case of the Builder’s Risk Policy, the premium
must be paid or prepaid for the entire period through the projected Completion
Date before the Lease Balance exceeds $2,000,000.
     2.      The coverages provided by the Construction Period Policies will not
be terminated or modified to reduce, limit or qualify coverages in any material
respect without BNPPLC’s prior written consent in each case by reason of any act
or omission on the part of NAI or anyone acting for or authorized to act for NAI
(including any Contractor engaged by NAI to obtain the Construction Period
Policies for NAI). Without limiting the foregoing, NAI will not do or authorize
any act or omission that could cause the coverage provided with respect to any
Improvements by the Builder’s Risk Policy to expire or lapse before the
Completion Date.
     3.      NAI must notify BNPPLC with reasonable promptness of any possible
damage claims known to NAI that NAI believes are, individually or taken
together, reasonably likely to a exceed seventy-five percent (75%) of any
aggregate limit of the Builder’s Risk Policy required herein.
     4.      NAI will endeavor in good faith to cause each certificate of
insurance which is provided to BNPPLC by an insurer, or its authorized
Annex 4 – Page 3

 



--------------------------------------------------------------------------------



 



representative, at the request of NAI in regard to any Construction Period
Policies to include the following express provision:
This is to certify that the policies of insurance described herein have been
issued to the Insured for whom this certificate is executed and are in force at
this time. In the event of cancellation or non-renewal of coverage affecting the
certificate holder, other than by reason of nonpayment of premium, thirty
(30) days prior written notice will be given to the certificate holder by
certified mail or registered mail, return receipt requested. In the event of
cancellation or non-renewal of coverage affecting the certificate holder by
reason of nonpayment of premium, ten (10) days prior written notice will be
given to the certificate holder by certified mail or registered mail, return
receipt requested.
It is understood, however, that an insurer issuing such a certificate may
decline to include the foregoing statement in the certificate, in which case NAI
will instead deliver the certificate to BNPPLC with a cover letter from NAI
itself which states substantially as follows:
Enclosed is a certificate of insurance, which has been issued by an insurer or
its authorized representative, and which we are providing to you to confirm that
policies described in the certificate have been issued to NAI or another insured
named in the certificate and are in force at this time. NAI also certifies to
you that such policies have been issued, and in the event of any cancellation,
non-renewal, or reduction in coverage affecting you (BNP Paribas Leasing
Corporation) or other Interested Parties, NAI will give you thirty (30) days
prior written notice by certified mail or registered mail, return receipt
requested.
     5.      NAI will also endeavor in good faith to cause each Construction
Period Policy to be endorsed to provide, in effect, that (A) in the event of
cancellation, non-renewal, or reduction in coverage affecting BNPPLC, other than
by reason of nonpayment of premium, thirty (30) days prior written notice will
be given by the insurer to BNPPLC by certified mail or registered mail, return
receipt requested; and (B) in the event of cancellation, non-renewal, or
reduction in coverage affecting BNPPLC by reason of nonpayment of premium, ten
(10) days prior written
Annex 4 – Page 4

 



--------------------------------------------------------------------------------



 



notice will be given by the insurer to BNPPLC by certified mail or registered
mail, return receipt requested.
          2.      Commercial General Liability Insurance. Throughout the period
from the Effective Date to the Completion Date, NAI will maintain commercial
general liability insurance in accordance with the following requirements:
A.      Coverage: Such insurance will cover liability (as to claims covered by
the form of CGL policy specified below, including claims for bodily injury and
property damage) arising from any occurrence on or about the Land or from any
operations conducted on or about the Land, including but not limited to tort
liability assumed under any of the Operative Documents. Defense will be provided
as an additional benefit and not included within the limit of liability.
B.      Form: Commercial General Liability Occurrence form (ISO CG 0001, dated
12 04, or an equivalent substitute form providing the same or greater coverage,
and in any case written to provide primary coverage to BNPPLC as provided in
Part A.8 above).
C.      Amount of Insurance: Coverage will be provided with limits of not less
than:

             
i.
  Each Occurrence Limit   $ 1,000,000  
 
           
ii.
  General Aggregate Limit   $ 2,000,000  
 
           
iii.
  Product-Completed
       
 
  Operations Aggregate Limit   $ 2,000,000  
 
           
iv.
  Personal and Advertising Injury Limit   $ 1,000,000  

D.      Required Endorsements:

         
i.
  Additional Insured.   as required in Part A.7 above.
.
       
ii.
  Aggregate Per Location   The aggregate limit will apply separately to each
location through use of an Aggregate Limit of Insurance Per Location endorsement
(ISO CG 2504 1185 or its equivalent).

Annex 4 – Page 5

 



--------------------------------------------------------------------------------



 



             
 
  iii.   Notice of Cancellation,    
 
      Nonrenewal or    
 
      Reduction in Coverage:   Consistent with Part B.1.E.5 above.
 
           
 
  iv.   Personal Injury Liability:   The personal injury contractual liability
exclusion will be deleted.
 
           
 
  v.   Primary Liability:   As required in Part A.8 above.
 
           
 
  vi.   Waiver of Subrogation:   As required in Part B.1.C above.

E.    Deductible or Self Insured Retention Under Liability Policies: If a gap in
the liability insurance coverage provided to BNPPLC or another Interested Party
under any Construction Period Policy results from any deductible, self-insured
retention or other similar arrangement to which NAI agrees, then such gap must
be covered by one or more other Construction Period Policies, such that
liability insurance protection afforded to BNPPLC and other Interested Parties
by all such Construction Period Policies, taken together, is no less than it
would be if NAI had not agreed to the deductible, self-insured retention or
other similar arrangement.
     3.      Workers’ Compensation/Employer’s Liability Insurance. Throughout
the period from the Effective Date to the Completion Date, NAI will maintain
workers’ compensation and employer’s liability insurance in accordance with the
following requirements:
A.   Coverage: Such insurance will cover liability arising out of NAI’s
employment of workers and anyone for whom NAI may be liable for workers’
compensation claims.
B.   Amount of Insurance: Coverage will be provided with a limit of not less
than:

             
 
  i.   Workers’ Compensation:   Statutory limits.
 
           
 
  ii.   Employer’s Liability:   $1,000,000 each accident and each disease.

C.   Required Endorsements:

             
 
  i.   Notice of Cancellation, Nonrenewal or Reduction in Coverage:   Consistent
with Part B.1.E.5 above.
 
           
 
  ii.   Waiver of Subrogation:   As required in Part B.1.C above.

Annex 4 – Page 6

 



--------------------------------------------------------------------------------



 



     4.      Umbrella/Excess Liability Insurance. Throughout the period from the
Effective Date to the Completion Date, NAI will maintain umbrella/excess
liability insurance in accordance with the following requirements:
A.      Coverage: Such insurance will be excess over and be no less broad than
all coverages described in the preceding subsections 1, 2 and 3 and will include
a drop-down provision if commercially available.
B.      Form: This policy will have the same inception and expiration dates as
the commercial general liability insurance required above or a nonconcurrency
endorsement.
C.      Amount of Insurance: Coverage will be provided with a limit of not less
than $10,000,000 per occurrence and in the aggregate.
     5.      Builders Risk Insurance. Throughout the period from the Effective
Date to the Completion Date, NAI will maintain or cause to be maintained
property insurance (Builders Risk Insurance) in accordance with the following
requirements:
A.      Insureds: Protection will extend to BNPPLC as a Named Insured or
Additional Named Insured as its interest may appear; and the policy will be
modified if necessary so that the protection afforded to BNPPLC is not reduced
or impaired by acts or omissions of NAI or any other beneficiary or insured.
(Such modification of the policy may be by endorsement comparable to a standard
mortgagee clause; not limited, however, by its terms to BNPPLC’s rights “as a
mortgagee” and not conditioned upon rights of the insurer to be subrogated to
BNPPLC’s rights under the Operative Documents in the event of a payment of
insurance proceeds to BNPPLC.)
B.       Covered Property: Such insurance will cover:

  i.   Improvements and any equipment made or to be made a permanent part of the
Property;     ii.   structure(s) under construction;     iii.   property
including materials and supplies on site for installation;     iv.   property
including materials and supplies at other locations but intended for use at the
site;     v.   property including materials and supplies in transit to the site
for installation; and

Annex 4 – Page 7

 



--------------------------------------------------------------------------------



 



  vi.   temporary structures (e.g., scaffolding, falsework, and temporary
buildings) located at the site.

C.       Form: Coverage will be on an “all risk” form, will include theft,
flood, earthquake, and earthquake sprinkler leakage, and be written on a
completed-value basis with no co-insurance provision. No protective safeguard
warranty will be permitted.
D.       Amount of Insurance: Real property coverage will be provided in an
amount equal at all times to the full replacement value, exclusive of land,
foundation, footings, excavations and grading.
E.      Deductibles. Deductibles applicable to the Builder’s Risk Policy will
not exceed the following:

             
 
  i.   All Risks of Direct Damage, Per Occurrence, except flood or water damage
and earthquake   $50,000
 
           
 
  ii.   Delayed Opening Waiting Period   30 Days
 
           
 
  iii   Water Damage (including flood), Per Occurrence   $50,000; or (in the
case of flood) excess of NFIP if in Flood Zone A
 
           
 
  iv   Earthquake and Earthquake Sprinkler Leakage, Per Occurrence   5% of total
project value at risk at the time of the loss, subject to a minimum of $100,000

F.       Termination of Coverage: The termination of coverage provision will be
endorsed to permit occupancy of the covered property being constructed. Further,
NAI will maintain or cause the insurance to be maintained in effect, unless
otherwise provided for the Operative Documents, until the earliest of the
following dates:

  i.   the date on which all persons and organizations who are insureds under
the policy agree that it is terminated;     ii.   any termination or expiration
of the Lease upon the Designated Sale Date, which is the date upon which final
payment is expected under the Operative Documents; or

Annex 4 – Page 8

 



--------------------------------------------------------------------------------



 



  iii.   the date on which the insurable interests in the Covered Property of
all insureds other than NAI have ceased;

     G.  Required Endorsements and Minimum Sublimits:

             
 
  i.   Additional Expenses Due To Delay In Completion Project, including but not
limited to financing costs including interest expenses, insurance expenses,  
Included with specific sublimits (based on an estimated 12 period of indemnity)
as follows:
 
      professional fees and taxes;    
 
          $1,900,000 — construction financing interest.
 
           
 
          $380,000 — real estate taxes
 
           
 
          $204,000 — insurance premiums
 
           
 
  ii.   Agreed Value;   No coinsurance
 
           
 
  iii.   Boiler & Machinery on a Comprehensive Basis;   Included without
sublimit
 
           
 
  iv.   Damage Resulting From or Arising From Error, Omission or Deficiency In
Design, Specifications, Workmanship or Materials, Including Collapse;   Included
without sublimit
 
           
 
  v.   Debris Removal Additional Limit; Debris Removal   $4,000,000 sublimit
 
           
 
  vi.   Earthquake including Sprinkler Leakage;   $10,000,000 sublimit
 
           
 
  vii.   Expediting Expenses;   $50,000 sublimit
 
           
 
  viii.   Flood — Annual Aggregate including Earthquake Sprinkler Leakage;  
$10,000,000 sublimit

Annex 4 – Page 9

 



--------------------------------------------------------------------------------



 



             
 
  ix.   Freezing;   $100,000 sublimit
 
           
 
  x.   Notice of Cancellation or Reduction;   Consistent with Part B.1.E.5 above
 
           
 
  xi.   Occupancy Clause;   Consistent with Part B.5.F above
 
           
 
  xii.   Demolition /Increased Cost of Cost of Construction — Per Occurrence  
$1,000,000 sublimit
 
           
 
  xiii.   Pollutant Clean-Up and Removal, provided that such condition ensues
following a loss from a covered peril;   Included in Debris
Removal sublimit
 
           
 
  xiv.   Preservation of Property;   Included without sublimit
 
           
 
  xv.   Repair, Replace or Re-erect Valuation Clause;   Included without
sublimit
 
           
 
  xvi.   Testing;   Included without sublimit
 
           
 
  xvii.   Waiver of Subrogation.   As required in Part B.1.C above

     6.      Evidence of Insurance. NAI will provide confirmation of the
insurance required prior to the Completion Date in accordance with the
following:
A.      Provision of Evidence. Evidence of the insurance coverage required to be
maintained by NAI, represented by certificates of insurance or policies and
endorsements issued by the insurance company or its legal agent, must be
furnished to BNPPLC prior to the Effective Date. New certificates of insurance
or policies and endorsements will be provided to BNPPLC prior to or concurrent
with the termination date of the current certificates of insurance or policies
and endorsements.
B.    Form:

  i.   The Builders Risk Insurance will be evidenced by ACORD form 28, “Evidence
of Property Insurance”, completed in a manner satisfactory to BNPPLC to show
compliance with the requirements of this Annex. To the extent requested by
BNPPLC, copies of endorsements to such insurance must be attached to such form.

Annex 4 – Page 10

 



--------------------------------------------------------------------------------



 



  ii.   All liability insurance required herein will be evidenced by ACORD
form 25, “Certificate of Insurance”, in each case completed in a manner
satisfactory to BNPPLC to show compliance with the requirements of this Annex.
To the extent requested by BNPPLC, copies of endorsements to this insurance must
be attached to such form.

C.    Specifications: Such certificates of insurance or policies and
endorsements will specify:

  i.   BNPPLC as a certificate holder with correct mailing address as provided
by BNPPLC.     ii.   Insured’s name, which must match that on the Agreement to
which this Annex is attached.     iii.   Insurance companies affording each
coverage, policy number of each coverage, policy dates of each coverage, all
coverages and limits described herein, and signature of authorized
representative of insurance company.     iv.   Producer of the certificate with
correct address and phone number listed.     v.   Additional or named insured
status of BNPPLC as required by this Annex.     vi.   Aggregate limits per
location (except as to the umbrella liability insurance) required by this Annex.
    vii.   Amount of any deductibles and/or retentions.     viii.  
Cancellation, nonrenewal and reduction in coverage notification consistent with
Part B.1.E.5 above. Additionally, NAI will endeavor in good faith to cause any
insurer issuing to BNPPLC a certificate on ACORD form 25 to delete the words
“endeavor to” and “but failure to mail such notice shall impose no obligation or
liability of any kind upon Company, it agents or representatives” from the
cancellation provision of such form.     ix.   Primary status as required by
this Annex.     x.   Waivers of subrogation as required by this Annex.

D.    Required Endorsements. A copy of each required endorsement will, if and as
requested by BNPPLC from time to time, also be provided.
Annex 4 – Page 11

 



--------------------------------------------------------------------------------



 



E.    Commencement of Construction. Commencement of construction without
provision of the required certificate of insurance and/or required policies and
endorsements, or without compliance with any other provision of this Annex or
the Agreement to which it is attached, will not constitute a waiver by BNPPLC of
any rights. BNPPLC will have the right, but not the obligation, of prohibiting
NAI or any Contractor from performing any work until such certificate of
insurance and/or required policies and endorsements are received by BNPPLC.
     7.    Contractor’s Insurance: To the extent, if any, necessary to preserve
or provide liability coverage for BNPPLC and other Interested Parties with
regard to operations performed on or about the Property prior to the Completion
Date, NAI will require Contractors to provide (or will provide the coverage on
behalf of Contractors) similar to that required of NAI by the foregoing
provisions of this Annex. In the event NAI requires any Contractor to maintain
Construction Period Policies necessary to comply with these insurance
requirements, NAI will also require such Contractor to provide and maintain
certificates of insurance containing provisions as described herein (modified to
recognize the Contractor, rather than NAI, as named insured) enumerating, among
other things, the waivers of subrogation, additional or named insured status,
and primary liability as required herein; and in such event NAI will cause the
Contractor to make those insurance certificates available to BNPPLC upon
request.
C. PROVISIONS APPLICABLE AFTER THE COMPLETION DATE.
       1.    Liability Insurance: After the Completion Date and throughout the
Term of the Lease, NAI must maintain commercial general liability insurance
against claims for bodily injury, death, advertising injury and property damage
occurring in or upon or resulting from any occurrence in or upon the Property
under one or more insurance policies, all in such amounts, with such insurance
companies and upon such terms and conditions (including self-insurance, whether
by deductible, retention, or otherwise) as are consistent with NAI’s normal
insurance practices in the United States. In any event, policies under which NAI
maintains such liability insurance must provide, by endorsement or otherwise,
that BNPPLC and other Interested Parties are also insured thereunder against
such claims with coverage that is not limited by any negligence or allegation of
negligence on their part and with coverage that is primary, not merely excess
over or contributory with the other commercial general liability coverage they
may themselves maintain.
       2.    Property Insurance: After the Completion Date and throughout the
Term of the Lease, NAI must keep all Improvements (including all alterations,
additions and changes made to the Improvements) insured against fire and other
casualty under one or more property insurance policies, all in such amounts,
with such insurance companies and upon such terms and conditions (including
self-insurance, whether by deductible, retention, or otherwise) as are
consistent with NAI’s normal insurance practices in the United States. In any
event, policies under which NAI
Annex 4 – Page 12

 



--------------------------------------------------------------------------------



 



maintains such insurance must:

  i.   show BNPPLC as an additional insured as its interest may appear; and    
ii.   provide that the protection afforded to BNPPLC thereunder is primary (such
that any policies maintained by BNPPLC itself will be excess, secondary and
noncontributing) and is not to be reduced or impaired by acts or omissions of
NAI or any other beneficiary or insured.

     3.      Evidence of Insurance. NAI will provide confirmation of the
insurance required after the Completion Date in accordance with the following:
A.      Provision of Evidence. Evidence of the insurance coverage required to be
maintained by NAI, represented by certificates of insurance, evidence of
insurance, and endorsements issued by the insurance company or its legal agent,
must be furnished to BNPPLC prior to the Completion Date. New certificates of
insurance, evidence of insurance, and endorsements will be provided to BNPPLC
prior to or concurrent with the termination date of the current certificates of
insurance, evidence of insurance, and endorsements.

  B.   Form:

  i.   The property insurance will be evidenced by ACORD form 28, “Evidence of
Property Insurance”, completed in a manner reasonably satisfactory to BNPPLC to
show compliance with the requirements of this Annex.     ii.   The liability
insurance will be evidenced by ACORD form 25, “Certificate of Insurance”, in
each case completed in a manner reasonably satisfactory to BNPPLC to show
compliance with the requirements of this Annex. To the extent requested by
BNPPLC, copies of endorsements giving additional insured status to BNPPLC and
other Interested Parties must be attached to such form.

  C.   Specifications: Such certificates of insurance or policies and
endorsements will specify:

  i.   BNPPLC as a certificate holder with correct mailing address as provided
by BNPPLC.     ii.   Insured’s name, which must match that on the Agreement to
which this Annex is attached.

Annex 4 – Page 13

 



--------------------------------------------------------------------------------



 



  iii.   Insurance companies affording each coverage, policy number of each
coverage, policy dates of each coverage, all coverages and limits described
herein, and signature of authorized representative of insurance company.     iv.
  Producer of the certificate with correct address and phone number listed.    
v.   Additional or named insured status of BNPPLC as required by this Annex.    
vi.   Aggregate limits.     vii.   Amount of any deductibles and/or retentions.
    viii.   Primary status as required by this Annex.     ix.   Waivers of
subrogation as required by this Annex.

Annex 4 – Page 14

 